Exhibit 10.1

 

EXECUTION COPY

LICENSE AGREEMENT

BY AND BETWEEN

Newsoara Biopharma Co., Ltd.

AND

VTV THERAPEUTICS LLC

DATED AS OF MAY 31, 2018

 

* Confidential treatment has been requested with respect to portions of this
agreement as indicated by “[***]” and such confidential portions have been
deleted and filed separately with the Securities and Exchange Commission
pursuant to Rule 406 of the Securities Act of 1933, as amended.

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

ARTICLE I

DEFINITIONS1

ARTICLE II

GRANTS OF RIGHTS11

 

2.1

Grants of Rights11

 

 

2.2

Rights Retained by the Parties13

 

 

2.3

Section 365(n) of the Bankruptcy Code13

 

 

2.4

Exclusivity13

 

 

2.5

Transfer of vTv Know-How14

 

 

2.6

Regulatory Filings14

 

 

2.7

Generic Products15

 

ARTICLE III

DEVELOPMENT15

 

3.1

General15

 

 

3.2

Joint Development Committee15

 

 

3.3

Exchange of Information Regarding Development16

 

 

3.4

Collaboration Provisions17

 

ARTICLE IV

COMMERCIALIZATION17

 

4.1

General17

 

 

4.2

Commercialization Plans17

 

 

4.3

Commercialization Reports17

 

ARTICLE V

DILIGENCE18

 

5.1

Commercially Reasonable Efforts18

 

 

5.2

Regulatory Obligations18

 

ARTICLE VI

FINANCIAL PROVISIONS19

 

6.1

Initial License Payment19

 

 

6.2

Development and Commercialization Costs19

 

 

6.3

Event Milestone Payments20

 

 

6.4

Milestone Payments20

 

 

6.5

Product Royalties21

 

 

6.6

Reports; Payments22

 

 

6.7

Books and Records; Audit Rights22

 

 

6.8

Tax Matters23

 

 

6.9

Payment Method and Currency Conversion24

 

 

6.10

Payment Procedure and Blocked Payments24

 

 

6.11

Late Payments24

 

- i -

--------------------------------------------------------------------------------

 

ARTICLE VII

INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS25

 

7.1

Ownership of Inventions25

 

 

7.2

Prosecution and Maintenance of Patent Rights25

 

 

7.3

Third Party Infringement27

 

 

7.4

Patent Invalidity Claim28

 

 

7.5

Claimed Infringement29

 

 

7.6

Patent Term Extensions29

 

 

7.7

Patent Marking29

 

 

7.8

Product Trademarks30

 

 

7.9

Certification under Drug Price Competition and Patent Restoration Act30

 

 

7.10

Privileged Communications31

 

 

7.11

Foreign Filing Licenses31

 

ARTICLE VIII

CONFIDENTIAL INFORMATION31

 

8.1

Treatment of Confidential Information31

 

 

8.2

Confidential Information32

 

 

8.3

Publications32

 

 

8.4

Press Releases and Other Disclosures33

 

ARTICLE IX

REPRESENTATIONS, WARRANTIES AND COVENANTS34

 

9.1

vTv’s Representations34

 

 

9.2

Newsoara’s Representations36

 

 

9.3

vTv Covenants36

 

 

9.4

Newsoara Covenants37

 

 

9.5

Language37

 

 

9.6

No Warranty37

 

ARTICLE X

INDEMNIFICATION37

 

10.1

Indemnification in Favor of vTv37

 

 

10.2

Indemnification in Favor of Newsoara38

 

 

10.3

General Indemnification Procedures39

 

 

10.4

Insurance40

 

ARTICLE XI

TERM AND TERMINATION41

 

11.1

Term41

 

 

11.2

Termination for Convenience41

 

 

11.3

Termination for Cause41

 

 

11.4

Termination for Insolvency41

 

 

11.5

Consequences of Termination42

 

 

11.6

Additional Consequences of Termination44

 

 

11.7

Effect of Termination; Accrued Rights and Obligations44

 

 

11.8

Survival44

 

- ii -

--------------------------------------------------------------------------------

 

ARTICLE XII

MISCELLANEOUS45

 

12.1

Governing Law; Jurisdiction45

 

 

12.2

Dispute Resolution; Arbitration45

 

 

12.3

Waiver46

 

 

12.4

Notices46

 

 

12.5

Entire Agreement47

 

 

12.6

Severability47

 

 

12.7

Registration, Filing and Disclosure of the Agreement47

 

 

12.8

Assignment48

 

 

12.9

Counterparts; Exchange by Facsimile48

 

 

12.10

Force Majeure48

 

 

12.11

Third-Party Beneficiaries49

 

 

12.12

Relationship of the Parties49

 

 

12.13

Performance by Affiliates49

 

 

12.14

Compliance with Law49

 

 

12.15

No Consequential or Punitive Damages49

 

 

 

 

- iii -

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT

THIS LICENSE AGREEMENT is entered into this 31st day of May 2018 (the “Effective
Date”), by and between Newsoara Biopharma Co., Ltd., a company organized under
the laws of China, having a business address at Room 302-22, Building No. 1, 800
Na Xian Road, Shanghai Free Trade Zone, China (“Newsoara”), and vTv Therapeutics
LLC, a limited liability company organized under the laws of Delaware, having a
business address at 4170 Mendenhall Oaks Parkway, High Point, NC 27265 (“vTv”).

WHEREAS, vTv has developed or obtained rights to vTv Know-How, vTv Patent Rights
and vTv Compounds, which are PDE4 Inhibitors, including HPP737 (each as defined
below); and

WHEREAS, Newsoara desires to obtain a license under the vTv Patent Rights and
the vTv Know-How to Develop and Commercialize Compounds and Products in the
Field in the Territory (each as defined below), under the terms and conditions
set forth herein, and vTv desires to grant such a license.

NOW, THEREFORE, the Parties agree as follows:

ARTICLE I
DEFINITIONS

The following terms, whether used in the singular or plural, shall have the
following meanings:

1.1“Adverse Event”.  Adverse Event means any unwanted or harmful medical
occurrence in a patient or subject who is administered a Product, whether or not
considered related to such Product, including any undesirable sign (including
abnormal laboratory findings of clinical concern), symptom or disease temporally
associated with the use of such Product.

1.2“Affiliate”.  Affiliate means any Person directly or indirectly controlled
by, controlling or under common control with, a Party, but only for so long as
such control shall continue.  For purposes of this definition, “control”
(including, with correlative meanings, “controlled by”, “controlling” and “under
common control with”) means, with respect to a Person, possession, direct or
indirect, of (a) the power to direct or cause direction of the management and
policies of such Person (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), or (b) at least 50% of
the voting securities (whether directly or pursuant to any vested and
exercisable option, warrant or other similar arrangement) or other comparable
equity interests.  For clarity, neither of the Parties shall be deemed to be an
“Affiliate” of the other.  For clarity, Yusongyuan Pharmaceuticals Co., Ltd., a
company organized under the laws of China, having a business address at No. 1,
Song Jiang Road, Luo He, Henan Province, China, is Newsoara’s Affiliate.

1.3“Bankruptcy Code”.  Bankruptcy Code means Title 11 of the US Code, as amended
from time to time.

 

--------------------------------------------------------------------------------

 

1.4“Business Day”.  Business Day means a day that is not a Saturday, Sunday or a
day on which banking institutions in New York or Shanghai are authorized by Law
to remain closed.

1.5“Calendar Quarter”.  Calendar Quarter means each of the periods ending on
March 31, June 30, September 30 and December 31 of any Calendar Year.

1.6“Calendar Year”.  Calendar Year means each calendar year during the Term.

1.7“cGMP”.  cGMP means all applicable current Good Manufacturing Practices
including, as applicable, (a) the principles detailed in the U.S. Current Good
Manufacturing Practices, 21 C.F.R. Parts 4, 210, 211, 601, 610 and 820, (b)
European Directive 2003/94/EC and Eudralex 4, (c) the principles detailed in the
ICH Q7 guidelines, and (d) the equivalent applicable Laws in any relevant
country or region (including but not limited to any Region in the Territory),
each as may be amended and applicable from time to time.

1.8“Combination Product”.  Combination Product means (a) any pharmaceutical
product that is a single formulation consisting of a Compound as an active
ingredient and one or more other active compounds or active ingredients, which
other active compounds or active ingredients are not Compounds, are not Covered
by a vTv Patent Right, and do not embody any vTv Know-How, in all such cases
prior to such other active compound or active ingredient being combined with
such Compound (“Other API”) or (b) any combination of a Compound sold together
with any separately formulated Other API for a single invoiced price.

1.9“Commercialization” or “Commercialize”.  Commercialization or Commercialize
means activities directed to obtaining pricing and reimbursement approvals,
marketing, promoting, Manufacturing commercial supplies of, distributing,
importing, offering for sale or selling a product.

1.10“Commercially Reasonable Efforts”.  Commercially Reasonable Efforts means,
with respect to an objective, the reasonable, diligent, good faith efforts of a
Party to accomplish such objective that a company would normally use to
accomplish a similar objective under similar circumstances, and, specifically
with respect to obligations hereunder relating to a Compound or Product, the
carrying out of such obligations with those efforts and resources that a
pharmaceutical company would use were it Developing or Commercializing its own
pharmaceutical products that are of similar market potential at a similar stage
in development or product life as the Compound or Product, taking into account
product labeling or anticipated labeling, present and future market potential,
past performance of the Compound or Product, financial return, medical and
clinical considerations, present and future regulatory environment and
competitive Third Party products, all as measured by the facts and circumstances
at the time such efforts are due, without giving any other product owned by such
Party or over which it has or may acquire rights any preferential treatment when
compared to the objectives to be carried out hereunder.  

1.11“Competing Product”.  Competing Product means a product, other than a
Product, that has PDE4 Inhibition as its primary therapeutic mechanism of
action.

– 2 –

--------------------------------------------------------------------------------

 

1.12“Compound”.  Compound means any vTv Compound and each prodrug, solvate,
hydrate, ester, salt stereoisomer, racemate, tautomer, polymorph, isomer,
enantiomer, free acid form, free base form, crystalline form, co-crystalline
form, amorphous form, chelate, or optically active form and metabolite thereof,
provided that any such metabolite has functional, in vivo, PDE4 Inhibition as
its therapeutic mechanism of action.  

1.13“Control” or “Controlled”.  Control or Controlled means, with respect to any
tangible property or intellectual property right or other intangible property,
the possession (whether by ownership or license (other than pursuant to this
Agreement)) by a Party of the ability to grant to the other Party access to such
tangible property or access, a license, sublicense or right of reference, or
other rights to such intellectual property right or other intangible property,
as provided herein without violating the terms of any agreement with any Third
Party.

1.14“Cover”, “Covering” or “Covered”.  Cover, Covering or Covered means, with
respect to a compound, product, technology, process or method that, in the
absence of ownership of or a license granted under a Valid Claim, the
manufacture, use, offer for sale, sale or importation of such compound or
product or the practice of such technology, process or method would infringe
such Valid Claim (or, in the case of a Valid Claim that has not yet issued,
would infringe such Valid Claim if it were to issue without modification).

1.15“CTA”.  CTA means the clinical trial application approval granted by the SDA
or an equivalent approval granted by an applicable Regulatory Authority in a
Region of the Territory other than Mainland China, for conducting a clinical
trial on human subjects for a Compound or Product in accordance with applicable
Laws.  

1.16“Development” or “Develop”.  Development or Develop means pre-clinical and
clinical drug research, discovery and development activities, including
toxicology and other pre-clinical development efforts, stability testing,
process development, compound property optimization, formulation development,
delivery system development, quality assurance and quality control development,
statistical analysis, clinical pharmacology, Manufacturing supplies of compounds
and products for pre-clinical and clinical use, clinical studies (including pre-
and post-approval studies and investigator sponsored clinical studies),
regulatory affairs, and Regulatory Approval and clinical study regulatory
activities (excluding regulatory activities directed to obtaining pricing and
reimbursement approvals).  

1.17“Development Plan”.  Development Plan means the plan for the Development of
Products in the Field in the Territory as it may be modified from time to time
in accordance with this Agreement.  The initial Development Plan will be agreed
by the JDC and attached hereto as Schedule 1.17 within ninety (90) days after
the Effective Date.  

1.18“FDA”.  FDA means the US Food and Drug Administration and any successor
agency.

1.19“Field”.  Field means all therapeutic uses in humans.

1.20“First Commercial Sale”.  First Commercial Sale means, with respect to a
Product in a Region of the Territory, the first shipment of a Product in
commercial quantities for commercial sale by Newsoara, its Affiliates or its
Sublicensees to a Third Party.  

– 3 –

--------------------------------------------------------------------------------

 

1.21“GCP”. GCP means all applicable Good Clinical Practice standards for the
design, conduct, performance, monitoring, auditing, recording, analyses and
reporting of clinical trials, including, as applicable (a) as set forth in the
International Conference on Harmonization of Technical Requirements for
Registration of Pharmaceuticals for Human Use Harmonized Tripartite Guideline
for Good Clinical Practice (CPMP/ICH/135/95) and any other guidelines for good
clinical practice for trials on medicinal products in the Territory, (b) the
Declaration of Helsinki (2004) as last amended at the 52nd World Medical
Association in October 2000 and any further amendments or clarifications
thereto, (c) U.S. Code of Federal Regulations Title 21, Parts 50 (Protection of
Human Subjects), 56 (Institutional Review Boards) and 312 (Investigational New
Drug Application), as may be amended from time to time, and (d) the equivalent
applicable Laws in any Region in the Territory, each as may be amended and
applicable from time to time and in each case, that provide for, among other
things, assurance that the clinical data and reported results are credible and
accurate and protect the rights, integrity, and confidentiality of trial
subjects.

1.22“GLP”.  GLP means all applicable Good Laboratory Practice standards,
including, as applicable, as set forth in the then current good laboratory
practice standards promulgated or endorsed by the U.S. Food and Drug
Administration as defined in 21 C.F.R. Part 58, or the equivalent applicable
Laws in any Region in the Territory, each as may be amended and applicable from
time to time.

1.23“Generic Competition”.  Generic Competition means, with respect to a Product
in any Region of the Territory in a given Calendar Quarter, that, during such
Calendar Quarter, one or more Generic Products shall be commercially available
in such Region and sold by a Third Party not authorized by Newsoara or any of
its Affiliates, and such Generic Products shall have a market share of at least
[***] of the aggregate market share of Products and Generic Products (based on
data provided by IMS International, or if such data is not available, such other
reliable data source as reasonably determined by Newsoara in consultation with
vTv) as measured by unit volume.

1.24“Generic Product”.  Generic Product means, with respect to a given Product,
any pharmaceutical preparation that contains a Compound as its active
pharmaceutical ingredient and (a) is approved for sale in reliance, in whole or
in part, on the prior approval (or on safety or efficacy data submitted in
support of the prior approval) of such Product as determined by the applicable
Regulatory Authority or is approved for sale in reliance, in whole or in part,
on the existing drug standard already approved by the applicable Regulatory
Authority, or (b) is otherwise substitutable for such Product under applicable
Laws by a pharmacist without the intervention of the prescribing physician.

1.25“Governmental Authority”.  Governmental Authority means any US federal,
state or local or any foreign government, or political subdivision thereof, or
any multinational organization or authority or any authority, agency or
commission entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power, any court or
tribunal (or any department, bureau or division thereof), or any governmental
arbitrator or arbitral body.

– 4 –

--------------------------------------------------------------------------------

 

1.26“GSP”. GSP means all applicable Good Supply Practice standards, including,
as applicable, as set forth in the then current good supply practice standards
promulgated or endorsed by the SDA as defined in Good Supply Practice for
Pharmaceutical Products or the equivalent applicable Laws in any Region in the
Territory, each as may be amended and applicable from time to time.

1.27“Hong Kong”.  Hong Kong means the Hong Kong Special Administrative Region of
the PRC.

1.28“HPP737”.  HPP737 means the molecule identified on Schedule 1.28.  For
purposes of clarity, HPP737 shall be deemed to be a PDE4 Inhibitor.

1.29“Initiate”.  Initiate means to submit an application to either a Regulatory
Authority or Institutional Review Board (“IRB”) to conduct a Phase II Clinical
Trial or Phase III Clinical Trial, as applicable, of a Compound or Product in
the Territory.

1.30“Joint Intellectual Property”.  Joint Intellectual Property means the Joint
Inventions and Joint Patent Rights.

1.31“Know-How”.  Know-How means proprietary or non-public information or
materials, whether patentable or not, including (a) ideas, discoveries,
inventions, improvements or trade secrets, (b) pharmaceutical, chemical or
biological materials, products or compositions, (c) tests, assays, techniques,
data, methods, procedures, formulas or processes, (d) technical, medical,
clinical, toxicological or other scientific data or other information relating
to any of the foregoing, and (e) drawings, plans, designs, diagrams, sketches,
specifications or other documents containing or relating to such information or
materials.

1.32“Law” or “Laws”.  Law or Laws means all laws, statutes, rules, regulations,
orders, judgments or ordinances of any Governmental Authority.

1.33“Legal Exclusivity”.  Legal Exclusivity means, with respect to a Product and
a Region, that (a) a Valid Claim included within a vTv Patent Right or Joint
Patent Right Covers such Product in such Region, or (b) data exclusivity rights,
orphan drug designation or other similar exclusivity rights have been conferred
as to such Product by a Regulatory Authority or other applicable Governmental
Authority and are effective in such Region.

1.34“Losses”.  Losses means any and all (a) claims, losses, liabilities,
damages, fines, royalties, governmental penalties or punitive damages,
deficiencies, interest, awards, judgments, and settlement amounts (including
special, indirect, incidental, and consequential damages, lost profits, and
Third Party punitive and multiple damages), and (b) in connection with all of
the items referred to in clause (a) above, any and all costs and expenses
(including reasonable counsel fees and all other expenses reasonably incurred in
investigating, preparing or defending any litigation or proceeding, commenced or
threatened).

1.35“Macau”.  Macau means the Macau Special Administrative Region of the PRC.

1.36“Mainland China”.  Mainland China means, for the purpose of this Agreement,
the territory of the PRC, excluding Hong Kong, Macau and Taiwan.

– 5 –

--------------------------------------------------------------------------------

 

1.37“Manufacture” or “Manufacturing”.  Manufacture or Manufacturing means
activities directed to producing, manufacturing, processing, filling, finishing,
packaging, labeling, quality assurance testing and release, shipping and storage
of a product.

1.38“NDA”.  NDA means a new drug application or application for market approval
filed with the SDA with respect to a Compound or Product, or an equivalent
application filed with the Regulatory Authority of a Region in the Territory
other than Mainland China, in accordance with the applicable Laws.

1.39“Net Sales”.  Net Sales means the gross amounts billed or invoiced by
Newsoara, its Affiliates and Sublicensees to any Third Party that is not a
Sublicensee with respect to sales of Products in the Territory, calculated in
the same manner as reported in its audited financial statements, less the
following:

(a)Discounts, credits, refunds and rebates actually allowed by Newsoara, its
Affiliates or their Sublicensees in amounts customary in the trade directly for
a Product;

(b)Sales, import, export, customs, and value added taxes, and duties directly
imposed on the Products and actually paid by Newsoara, its Affiliates or their
Sublicensees, in each case included as a specific line item on an invoice to
such Third Parties;

(c)Actual outbound freight and insurance costs actually paid by Newsoara, its
Affiliates or their Sublicensees directly on Products, in each case included as
a specific line item on an invoice to such Third Parties; and

(d)Amounts actually allowed or credited on returns of sales of Products by
Newsoara, its Affiliates or their Sublicensees.

If a Product is sold as part of a Combination Product, Net Sales will be the
product of (x) Net Sales of the Combination Product calculated as above (i.e.,
calculated as for a non-Combination Product) and (y) the fraction (A/(A+B)),
where:

 

(i)A is [***]; and

(ii)B is [***].

If A or B cannot be determined by reference to non-Combination Product sales as
described above, then Net Sales for purposes of determining royalty payments
will be calculated as above, but [***] shall be determined by mutual agreement
reached in good faith by the Parties prior to the end of the accounting period
in question based on an equitable method of determining same that takes into
account, in the applicable Region, variations in dosage units and the relative
fair market value of each therapeutically active ingredient in the Combination
Product.  If the Parties are unable to reach such an agreement prior to the end
of the applicable accounting period, then the Parties will refer such matter to
a jointly selected Third Party with expertise in the pricing of pharmaceutical
products that is not an employee, consultant, legal advisor, officer, director
or stockholder of, and does not have any conflict of interest with respect to,
either Party for resolution.  

 

– 6 –

--------------------------------------------------------------------------------

 

1.40“Newsoara Know-How”.  Newsoara Know-How means all Know-How Controlled as of
the Effective Date or thereafter during the Term by Newsoara and its
Subsidiaries (other than any Know-How included in Joint Intellectual Property)
and that is used by Newsoara or any of its Affiliates in the Development,
Manufacture or Commercialization of any Compound or Product.  

1.41“Newsoara Patent Rights”.  Newsoara Patent Rights means all Patent Rights
Controlled as of the Effective Date or thereafter during the Term by Newsoara
and its Subsidiaries (other than Joint Patent Rights) and that Cover the
Development, Manufacture or Commercialization of any Compound or Product as such
Development, Manufacture or Commercialization is conducted by Newsoara or any of
its Affiliates consistent with this Agreement.

1.42“Party”.  Party means either vTv or Newsoara; “Parties” means both vTv and
Newsoara.

1.43“Patent Rights”.  Patent Rights means the rights and interest in and to all
issued patents and pending patent applications in any country or region,
including all provisionals, divisionals, continuations, renewals,
continuations-in-part, patents of addition, re-examination, supplementary
protection certificates, extensions, registrations or confirmation patents,
restoration of patent terms, letters of patent, and reissues thereof.

1.44“Payments”.  Payments means royalties, milestones and other amounts payable
by Newsoara to vTv pursuant to this Agreement.

1.45“PDE4 Inhibition”.  PDE4 Inhibition means phosphodiesterase type 4
inhibition.

1.46“PDE4 Inhibitor”.  PDE4 Inhibitor means a phosphodiesterase type 4
inhibitor.

1.47“Person”.  Person means any natural person or any corporation, company,
partnership, joint venture, firm, Governmental Authority or other entity,
including a Party.

1.48“Phase II Clinical Trial”.  Phase II Clinical Trial means a human clinical
trial in any Region in the Territory, the principal purpose of which is a
determination of safety and efficacy in the target patient population or a
similar clinical study prescribed by the Regulatory Authorities pursuant to the
applicable Laws or otherwise, which trial does not prospectively meet the
definition of a Phase III Clinical Trial.

1.49“Phase III Clinical Trial”.  Phase III Clinical Trial means a human clinical
trial in any Region in the Territory as required by the Regulatory Authority to
establish that a pharmaceutical product is safe and efficacious for its intended
use and to determine warnings, precautions, and adverse reactions that are
associated with such pharmaceutical product in the dosage range to be
prescribed, which trial is intended to support marketing approval of such
Product pursuant to applicable Law.

1.50“PRC”.  PRC means the People’s Republic of China.

– 7 –

--------------------------------------------------------------------------------

 

1.51“Product”.  Product means any pharmaceutical preparation containing one or
more Compounds as its only active ingredient(s) or any Combination Product.

1.52“Regulatory Approval”.  Regulatory Approval means an approval by the
applicable Regulatory Authority of an NDA.

1.53“Regulatory Authority”.  Regulatory Authority means any Governmental
Authority, including but not limited to the SDA or the equivalent regulatory
body in a Region other than Mainland China, with responsibility for granting
licenses or approvals necessary for the marketing and sale of pharmaceutical
products in a country or region.

1.54“Regulatory Filing(s)”.  Regulatory Filing(s) means all (i) applications,
registrations, licenses, authorizations, and approvals (including Regulatory
Approvals, CTA, NDA and other regulatory filings); (ii) correspondence and
reports submitted to or received from Regulatory Authorities during Development
or Commercialization (including minutes and official contact reports relating to
any communications with any Regulatory Authority) and all supporting documents
with respect thereto, including all regulatory drug lists, advertising and
promotion documents, adverse event files, regulatory inspections, and complaint
files; and (iii) clinical data and data contained or relied upon in any of the
foregoing, in each case ((i), (ii), and (iii)) relating to a Product.

1.55“Related Party”.  Related Party means (a) with respect to vTv, vTv’s
Affiliates or any of its Third Party Licensees, and (b) with respect to
Newsoara, Newsoara’s Affiliates and permitted Sublicensees.

1.56“SDA”.  SDA means the State Drug Administration, including any of its
predecessor, successor agency and local counterparts in Mainland China.

1.57“Senior Executive”. Senior Executive means, with respect to vTv, the Chief
Executive Officer of vTv, or his or her designee, and, with respect to Newsoara,
the Chief Executive Officer of Newsoara, or his or her designee.  “Senior
Executives” means the applicable officers of vTv and Newsoara.

1.58“Sublicensee”.  Sublicensee means a Third Party that has been granted a
sublicense under the rights granted to Newsoara pursuant to Section 2.1 of this
Agreement.  Third Parties that are permitted only to (a) distribute and resell a
Product, (b) re-package a Product for resale, or (c) Manufacture a Compound or
Product for supply to Newsoara, its Affiliates or its Sublicensees (and have no
other rights to Develop or Commercialize such Compound or Product) are not
“Sublicensees”.

1.59“Subsidiary”.  Subsidiary means, with respect to any specified Person, any
entity that the specified Person (either alone or through or together with any
other Subsidiary of such specified Person) directly or indirectly controls;
provided, that the Subsidiaries of vTv shall be deemed to include the
Subsidiaries of vTv Therapeutics Inc. other than vTv and the Subsidiaries of
Newsoara shall be deemed to include Yusongyuan Pharmaceuticals Co., Ltd. and its
Subsidiaries.  For purposes of this definition, “control” means, with respect to
a Person, possession, direct or indirect, of (a) the power to direct or cause
direction of the management and policies of such Person (whether through
ownership of securities or partnership or other

– 8 –

--------------------------------------------------------------------------------

 

ownership interests, by contract or otherwise), or (b) at least 50% of the
voting securities (whether directly or pursuant to any vested and exercisable
option, warrant or other similar arrangement) or other comparable equity
interests.

1.60“Territory”.  Territory means, for the purpose of this Agreement, (i)
Mainland China, (ii) Hong Kong, (iii) Macau, (iv) Taiwan, (v) Thailand, (vi)
Vietnam, (vii) Indonesia, (viii) Malaysia, (ix) Philippines, (x) Singapore, (xi)
Myanmar (Burma), (xii) Cambodia, (xiii) Laos, (xiv) Brunei, and (xv) South
Korea, each respectively a “Region”.

1.61“Third Party”.  Third Party means any Person other than vTv or Newsoara or
any of their respective Affiliates.

1.62 “Third Party Licensee”. Third Party Licensee means vTv’s licensees of the
vTv Intellectual Property.

1.63“US”.  US means the United States of America.

1.64“Valid Claim”.  Valid Claim means any claim from (a) an issued and unexpired
patent that has not been revoked or held unenforceable or invalid by a final
decision of a court or other Governmental Authority of competent jurisdiction,
or that has not been disclaimed, denied or admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise; or (b) a patent
application; provided that such a claim within a patent application has not been
canceled, withdrawn, or abandoned or been pending for more than [***] years from
the date of its first priority filing in the applicable country or region.  For
clarity, a claim of a patent that, pursuant to clause (b), had ceased to be a
Valid Claim before it issued but that subsequently issues and is otherwise
described by clause (a), shall again be considered to be a Valid Claim once it
issues until it is no longer considered a Valid Claim in accordance with clause
(a).  For the purpose of Section 6.5, if a patent application has been pending
for more than [***] years from the date of its first priority filing in the
applicable country or region matures into an issued patent after the expiration
of the Royalty Term in the applicable country or region, such issued patent
thereof shall not be counted as a Valid Claim in such country or region.

1.65“vTv Compound”. vTv Compound means any compound that (a) is Controlled by
vTv as of the Effective Date and (b) is a PDE4 Inhibitor, including HPP737 and
any backup compound thereto.

1.66“vTv Intellectual Property”.  vTv Intellectual Property means the vTv
Know-How and the vTv Patent Rights.

1.67“vTv Know-How”.  vTv Know-How means all Know-How that is Controlled by vTv
or any of its Subsidiaries as of the Effective Date or thereafter during the
Term (other than any Know-How included in Joint Intellectual Property) relating
to, or that is necessary or useful for, the Development, Manufacture or
Commercialization of vTv Compounds or Products.

1.68“vTv Patent Rights”.  vTv Patent Rights means all Patent Rights that are
Controlled by vTv or any of its Subsidiaries as of the Effective Date or
thereafter during the Term (other than Joint Patent Rights) relating to, or that
is necessary or useful for, the

– 9 –

--------------------------------------------------------------------------------

 

Development, Manufacture or Commercialization of vTv Compounds or Products.  The
vTv Patent Rights in the Territory existing as of the Effective Date are set
forth on Schedule 1.68.

1.69Additional Definitions.  Each of the following definitions is set forth in
the Section of this Agreement indicated below:  

Definition:

Section:

Abandoned Joint Patents

Section 7.2(b)

Abandoned Newsoara Patents

Section 7.2(c)

Abandoned vTv Patents

Section 7.2(a)

HKIAC

Section 12.2(b)(i)

Agents

Section 8.1

Alliance Manager

Section 3.2(f)

Arbitrators

Section 12.2(b)(i)

Claim

Section 12.2(b)(i)

Commercialization Plan

Section 4.2

Confidential Information

Section 8.2

Confidentiality Agreement

Section 8.2

Effective Date

Preamble

Indemnified Party

Section 10.3(a)

Indemnifying Party

Section 10.3(a)

Infringement Claim

Section 7.3(a)

Infringement of Third Party Rights Claim

Section 7.5

JDC

Section 3.2(a)

Joint Inventions

Section 7.1(b)

Joint Patent Rights

Section 7.2(b)

Late Payment Notice

Section 6.11

Newsoara

Preamble

Newsoara Parties

Section 10.2

Newsoara Sole Inventions

Section 7.1(a)

Other API

Section 1.8

Paragraph IV Claim

Section 7.9(a)

Product Liability

Section 10.1(b)

Product Marks

Section 7.8

Remedial Action

Section 5.2(c)

Royalty Term

Section 6.5(b)

Safety Agreement

Section 5.2(a)(i)

Sole Inventions

Section 7.1(a)

Standard Redaction

Section 12.7

Term

Section 11.1

Third Party Claims

Section 10.1

Third Party Patent Licenses

Section 6.5(d)

vTv

Preamble

vTv Manufacturing Know-How

Section 2.5(b)

vTv Parties

Section 10.1

– 10 –

--------------------------------------------------------------------------------

 

Definition:

Section:

vTv Sole Inventions

Section 7.1(a)

 

1.70Captions; Certain Conventions; Construction.  All headings and captions
herein are for convenience only and shall not be interpreted as having any
substantive meaning.  The Schedules to this Agreement are incorporated herein by
reference and shall be deemed a part of this Agreement.  Unless otherwise
expressly provided herein or the context of this Agreement otherwise requires:

(a)words of any gender include each other gender;

(b)words such as “herein”, “hereof” and “hereunder” refer to this Agreement as a
whole and not merely to the particular provision in which such words appear;

(c)words using the singular shall include the plural, and vice versa;

(d)the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “but not limited to”, “without limitation”, “inter alia”
or words of similar import;

(e)the word “or” shall be deemed to include the word “and” (i.e., shall mean
“and/or”)

(f)references to “Article,” “Section,” “subsection”, “paragraph”, “clause” or
other subdivision, or to a Schedule, without reference to a document, are to the
specified provision or Schedule of this Agreement; and

(g)references to “$” or “dollars” shall be references to US Dollars.  

This Agreement shall be construed as if the Parties drafted it jointly.  

ARTICLE II
GRANTS OF RIGHTS

2.1Grants of Rights.

(a)License Grant by vTv.  Except as otherwise provided in Section 2.2, vTv
hereby grants to Newsoara an exclusive (even as to vTv and its Affiliates),
royalty-bearing right and license, under the vTv Intellectual Property and vTv’s
interest in the Joint Intellectual Property, to (i) Develop Compounds and
Products and (ii) Commercialize Products, in each case ((i) and (ii)) in the
Field in the Territory; provided, that the grant of rights to Newsoara under
this Section 2.1(a) shall not include any right to any Other API that is a
proprietary compound of vTv or a Third Party (that is licensed to vTv) that is
used in a Combination Product with a Compound.

(b)Sublicenses.  Following the completion of a Phase II Clinical Trial, Newsoara
shall have the right to grant sublicenses under the licenses to vTv Intellectual
Property

– 11 –

--------------------------------------------------------------------------------

 

and vTv’s interest in the Joint Intellectual Property granted to Newsoara under
Section 2.1(a) to its Affiliates and to Third Parties; provided, however, that
any such sublicense shall be subject to all applicable terms and conditions of
this Agreement and shall be notified to vTv in advance.  Sublicenses to Third
Parties that are granted only to (a) conduct Development activities on
Newsoara’s behalf (i.e., to Contract Research Organizations or Contract
Manufacturing Organizations), (b) distribute and resell a Product, or (c)
re-package a Product for resale are not (in any of (a), (b) or (c)) deemed to be
sublicenses and do not require vTv’s prior written consent, and otherwise
sublicenses granted by Newsoara prior to the completion of a Phase II Clinical
Trial shall require vTv’s prior written consent.

(c)License Grant by Newsoara.  Except as otherwise provided in this Section
2.1(c), Newsoara hereby grants to vTv a non-exclusive, non-royalty-bearing right
and license, with the right to grant sublicenses, under all Newsoara Patent
Rights, Newsoara Know-How and Newsoara’s interest in the Joint Intellectual
Property, to (i) Develop Compounds and Products and (ii) Commercialize Products,
in each case ((i) and (ii)) in the Field outside of the Territory; provided,
that the grant of rights to vTv under this Section 2.1(c) shall not include any
right to any Other API that is a proprietary compound of Newsoara or a Third
Party (that is licensed to Newsoara) that is used in a Combination Product with
a Compound; and provided, further, that, with respect to any Newsoara Patent
Rights or Newsoara Know-How that Newsoara acquires from a Third Party (by
license or otherwise), the grant of rights to vTv under this Section 2.1(c)
shall only be to the extent permitted and if elected by vTv, and shall be
subject to any applicable terms and conditions, under Newsoara’s agreement with
such Third Party, and vTv shall pay Newsoara or such Third Party, as reasonably
determined by Newsoara, vTv’s share of any payments required to be made to such
Third Party in respect of vTv’s exercise of such rights in the Field outside the
Territory.  In connection with granting sublicenses of its rights under this
Section 2.1(c) to Related Parties, vTv will request that such Related Parties
agree to grant back to vTv a non-exclusive, non-royalty-bearing, sublicensable
right and license, under applicable intellectual property Controlled by such
Related Parties, to Develop and Commercialize the Compounds and Products in the
Territory.

(d)Right of Reference. Each Party hereby grants to the other Party and its
Related Parties a right of reference to all Regulatory Filings pertaining to the
Product in the Field submitted by or on behalf of such Party and/or its Related
Parties, as applicable.  Newsoara and its Related Parties may use such right of
reference to vTv’s and its Related Parties’ Regulatory Filings in the Field
solely for the purpose of seeking, obtaining and maintaining Regulatory Approval
of the Product in the Field in the Territory.  vTv and its Related Parties may
use such right of reference to Newsoara’s and its Related Parties’ Regulatory
Filings in the Field solely for the purpose of seeking, obtaining and
maintaining Regulatory Approval of any Product outside the Territory.

2.2Rights Retained by the Parties.  Any other rights of vTv or Newsoara, as the
case may be, not expressly granted to the other Party under the provisions of
this Agreement shall be retained by such Party.

2.3Section 365(n) of the Bankruptcy Code.  All rights and licenses granted under
or pursuant to any section of this Agreement, including the licenses granted
under Section 2.1 or 11.5(d) to Patent Rights and Know-How (including any data
included in

– 12 –

--------------------------------------------------------------------------------

 

the Know-How), are and will otherwise be deemed to be for purposes of Section
365(n) of the Bankruptcy Code, licenses of rights to “intellectual property” as
defined in Section 101(35A) of the Bankruptcy Code.  Each Party will retain and
may fully exercise all of its respective rights and elections under the
Bankruptcy Code.  The Parties agree that each Party, as licensee of such rights
under this Agreement, will retain and may fully exercise all of its rights and
elections under the Bankruptcy Code or any other provisions of applicable Law
outside the United States that provide similar protection for “intellectual
property.”  The Parties further agree that, in the event of the commencement of
a bankruptcy proceeding by or against the licensor Party under the Bankruptcy
Code or analogous provisions of applicable Law outside the United States, the
licensee Party will be entitled to a complete duplicate of (or complete access
to, as the licensee Party deems appropriate) such intellectual property and all
embodiments of such intellectual property, which, if not already in the licensee
Party’s possession, will be promptly delivered to it upon the licensee Party’s
written request thereof.  Any agreements supplemental hereto will be deemed to
be “agreements supplementary to” this Agreement for purposes of Section 365(n)
of the Bankruptcy Code.  

2.4Exclusivity.

(a)Beginning on the Effective Date, neither Newsoara nor any of its Affiliates
shall, alone or in collaboration with any other Person, Commercialize any
Competing Product in the Territory, or grant a license to any other Person to
Commercialize any Competing Product in the Territory.  

(b)If Newsoara, either directly or through any Subsidiary, acquires a Competing
Product that has received Regulatory Approval anywhere in the Territory, the
sale or distribution of which would violate Section 2.4(a), through an
acquisition, whether by merger, purchase of assets or equity, or otherwise, of
the whole or substantially the whole of the business or assets of a Third Party,
Newsoara shall, within [***] days after the date of Newsoara’s board approval of
such acquisition, notify vTv of such acquisition.  Newsoara shall use
Commercially Reasonable Efforts to (i) identify a Third Party purchaser to whom
Newsoara will divest its interest in such Competing Product and (ii) enter into
a definitive agreement with such Third Party for such divestiture within [***]
months after the closing of Newsoara’s acquisition thereof.  So long as Newsoara
uses Commercially Reasonable Efforts to divest the Competing Product in
accordance with this Section 2.4(b), such acquisition shall not be deemed a
violation of Section 2.4(a).

(c)If vTv, either directly or through any Subsidiary, acquires a Competing
Product that has received Regulatory Approval anywhere in the Territory, through
an acquisition, whether by merger, purchase of assets or equity, or otherwise,
of the whole or substantially the whole of the business or assets of a Third
Party, vTv shall, within [***] days after the date of vTv’s board approval of
such acquisition, notify Newsoara of such acquisition.  vTv shall use
Commercially Reasonable Efforts to (i) identify a Third Party purchaser to whom
vTv will divest its interest in such Competing Product and (ii) enter into a
definitive agreement with such Third Party for such divestiture within [***]
months after the closing of vTv’s acquisition thereof.

2.5Transfer of vTv Know-How.  

– 13 –

--------------------------------------------------------------------------------

 

(a)During the [***] month period immediately following the Effective Date, vTv
shall provide Newsoara reasonable assistance in transitioning vTv Know-How
(other than vTv Manufacturing Know-How) to Newsoara at no additional cost other
than reimbursement of vTv’s reasonable related out-of-pocket expenses.  vTv
shall reasonably cooperate with Newsoara’s requests in connection with such
transfer so as not to delay the timelines set forth in the Development
Plan.  Such assistance shall include providing Newsoara with reasonable amounts
of consultation regarding the transferred vTv Know-How.

(b)If Newsoara elects to Manufacture the Compounds and/or the Products for
itself in the Field in the Territory for Development and Commercialization
purposes, which Newsoara may elect to do after Newsoara’s payment to vTv of the
initial license payment set forth in Section 6.1, then at Newsoara’s request vTv
will, during the [***] month period immediately following vTv’s receipt of
payment set forth in Section 6.1, transfer to Newsoara or Newsoara’s Related
Party, the vTv Know-How reasonably necessary or useful to enable Manufacture of
the applicable Compounds and/or Products for Development and Commercialization
in the Territory in the Field and not previously transferred to Newsoara or
Newsoara’s Related Party (“vTv Manufacturing Know-How”).  Such Know-How transfer
by vTv shall be conducted using Commercially Reasonable Efforts and shall
include, as available, copies or samples of relevant documentation, materials,
analytical assays for the Compounds and/or the Products and other embodiments of
such vTv Know-How.  During any such vTv Manufacturing Know-How transfer, vTv
shall also make available its qualified technical personnel on a reasonable
basis to consult with Newsoara, such Affiliate of Newsoara or such Third Party
manufacturer with respect to such vTv Manufacturing Know-How.  Newsoara shall
bear the travel and lodging expenses of the vTv personnel, including
international travel between U.S. and mainland China, and local transportation
and lodging in mainland China, provided that (a) Newsoara requests those vTv
personnel to assist the technical transfer at the facility in mainland China and
(b) travel by air should be in business class.  The costs of such travel and
lodging shall be agreed by the Parties in advance and, to the extent requested
by vTv, prepaid by Newsoara.

2.6Regulatory Filings.  For the purpose of this Agreement, Newsoara shall be
responsible for, and be the owner of all Regulatory Filings in any Region of the
Territory in connection with the Compound or Products.  Newsoara will and will
require its Related Parties to keep vTv informed of regulatory developments
related to the Products in the Territory and will promptly notify vTv in writing
of any decision by a Regulatory Authority in the Territory regarding any
Product.  Newsoara will and will require its Related Parties to notify vTv of
any Regulatory Filings submitted to or received from any Regulatory Authority in
the Territory and will provide vTv copies thereof (along with a brief summary in
English if the original language is not English) within five (5) days after
submission or receipt.  vTv will notify Newsoara of any Regulatory Filings of
vTv or its Related Parties submitted to or received from any Regulatory
Authority outside the Territory and will provide Newsoara copies thereof (along
with a brief summary in English if the original language is not English) within
five (5) days after submission or receipt.  

2.7Generic Products.  Neither Newsoara nor its Affiliates or any Third Party
authorized by Newsoara or any of its Affiliates shall introduce the first
Product sold in

– 14 –

--------------------------------------------------------------------------------

 

generic form for a given Product in any country, but shall be free to commence
commercial sales of Products sold in generic form in any country upon the first
sale of a Generic Product for such Product by a Third Party not authorized by
Newsoara or any of its Affiliates in such country.

ARTICLE III
DEVELOPMENT

3.1General.  From and after the Effective Date, and subject to the terms of this
Agreement, including the requirements of ARTICLE V, Newsoara shall be solely
responsible for the Development of Compounds and Products in the Field in the
Territory, including all costs and expenses relating thereto, and shall use
Commercially Reasonable Efforts to perform such Development in accordance with
the Development Plan.  The Development Plan may be amended from time to time by
the JDC.

3.2Joint Development Committee.  The Parties hereby establish a Joint
Development Committee (the “JDC”) to oversee the Development of Products in the
Field in accordance with the Development Plan.

(a)Membership; Decision Making.  The JDC shall be comprised of three (3) named
representatives of Newsoara and three (3) named representatives of vTv.  Each
Party shall notify the other within [***] days after the Effective Date of the
appointment of its representatives to the JDC.  Each Party may change its
representatives to the JDC from time to time in its sole discretion, effective
upon notice to the other Party of such change.  These representatives shall have
appropriate technical credentials, experience and knowledge, and ongoing
familiarity with Development Plan activities as well as sufficient authority to
take actions on behalf of a Party to the extent permitted under this
Agreement.  Each Party shall have collectively one (1) vote in all decisions and
the Parties shall attempt to make decisions by consensus.  In the event the JDC
cannot reach consensus on any matter within the scope of its oversight, disputes
shall be referred to the Parties’ respective Senior Executives.  If the Senior
Executives cannot resolve the dispute within [***] days after the dispute has
been referred to them, then Newsoara shall have the final decision-making
authority with respect to such dispute; provided that Newsoara shall not
exercise its final decision-making authority in any manner that (i) expands
vTv’s obligations or reduces vTv’s rights under this Agreement or (ii) expands
Newsoara’s rights or reduces Newsoara’s obligations under this Agreement.  Each
Party shall bear its own expenses related to the attendance of such meetings by
its representatives.

(b)Meetings.  The JDC shall meet in accordance with a schedule established by
mutual written agreement of the Parties, but no less frequently than [***] time
each Calendar Quarter during the Development by Newsoara of Compounds or
Products, with the location for such meetings alternating between vTv and
Newsoara facilities (or such other location as may be agreed by the
Parties).  Alternatively, the JDC may meet by means of teleconference,
videoconference or other similar communications equipment.  Subject to Section
3.2(e), meetings of the JDC shall be effective only if at least one (1)
representative of each Party is participating.

– 15 –

--------------------------------------------------------------------------------

 

(c)Scope of Joint Development Committee Oversight.  The JDC’s oversight
responsibilities shall be limited to the Development of Compounds and Products
in the Field in the Territory.  Within such scope the JDC may: (i) confer
regarding the status of Development Plan activities; (ii) review and approve
amendments to the Development Plan; (iii) address such other matters relating to
the Development of Compounds and Products in the Field as either Party may bring
before the JDC; and (iv) attempt to resolve any dispute within the JDC on an
informal basis.  The JDC shall have no authority to (x) subject to Section
6.3(a), determine whether any milestone event set forth in Section 6.3 or 6.4
has been met, (y) make any decision expressly allocated herein to either or both
Parties, or (z) amend any provision of this Agreement, other than the
Development Plan pursuant to Section 3.1.

(d)Protocol Review and Approval.  The JDC shall also review and approve any
protocols at least [***] Business Days prior to the earlier of submission to a
Regulatory Authority or the initiation of any clinical study.  Such review and
approval will occur, as necessary, outside the context of the JDC meetings set
forth in Section 3.2(b).

(e)vTv Right Not to Participate.

(i)Appointment is a Right.  The appointment of members of the JDC is a right of
vTv and not an obligation of vTv and shall not be a “performance obligation” as
referenced in any existing authoritative accounting literature.  vTv shall be
free to determine not to appoint members to the JDC.

(ii) Consequence of Non-Appointment.  If vTv does not appoint members of the
JDC, it shall not be a breach of this Agreement, nor shall any consideration be
required to be returned, and, unless and until such members are appointed by
vTv, Newsoara may unilaterally discharge the roles of the JDC.  If vTv does not
appoint members of the JDC, Newsoara shall provide directly to vTv the
information, data, materials, summaries and other items that Newsoara is
obligated to provide to the JDC pursuant to Section 3.3 below.

(f)Alliance Manager.  Each Party shall appoint a person(s) who shall oversee
contact between the Parties for all matters related to Development of Compounds
and/or Products between meetings of the JDC and shall have such other
responsibilities as the Parties may agree in writing after the Effective Date
(each, an “Alliance Manager”).  Each Party may replace its Alliance Manager at
any time by notice in writing to the other Party.

3.3Exchange of Information Regarding Development.  Newsoara shall and shall
require its Related Parties to regularly provide vTv, directly or through the
JDC (subject to Section 3.2(e)(ii)), with all material information and data
relating to the Development of Compounds and Products in the Field (i.e.
preclinical and clinical study reports, pharmacology reports, toxicology
reports, CMC reports, formulation reports, and raw data) in the Territory.  In
addition, Newsoara shall and shall require its Related Parties to promptly upon
request by vTv, provide vTv with all reasonable additional information
Controlled by Newsoara or its Related Parties relating to Development of
Compounds and Products in the Field.  Without limiting the generality of the
foregoing, at least once each Calendar Quarter during the Term, Newsoara shall
and shall require its Related Parties to provide vTv, directly or through the
JDC, with a reasonably detailed

– 16 –

--------------------------------------------------------------------------------

 

report describing Development activities and the summary results thereof with
respect to all Compounds and Products in the Territory.  vTv will keep Newsoara
reasonably informed, directly or through the JDC, of vTv’s Development
activities and the summary results thereof with respect to all Compounds and
Products outside the Territory; provided, that vTv shall condition [***] on
[***].  In satisfying the obligations under this Section 3.3, each Party shall
comply with all applicable data privacy Laws.

3.4Collaboration Provisions.  vTv shall notify Newsoara in writing whether [***]
promptly after execution of the applicable agreement.  If [***] as set forth in
the applicable portions of Section 3.3, then [***] set forth in Section
3.3.  Notwithstanding the foregoing, the Parties shall ensure that each Party is
reasonably informed, directly or through the JDC, of all material safety
information and data relating to the Development of Compounds and Products in
the Field.

ARTICLE IV
COMMERCIALIZATION

4.1General.  From and after the Effective Date, and subject to the terms of this
Agreement, including the requirements of ARTICLE V, Newsoara shall be solely
responsible for the Commercialization of Products in the Field in the Territory,
including all costs and expenses relating thereto.

4.2Commercialization Plans.  During the Royalty Term with respect to each
Product, at least [***] days prior to the commencement of each Newsoara Fiscal
Year, Newsoara shall provide a summary of the planned Commercialization
activities to be conducted by or on behalf of Newsoara and its Affiliates and
Sublicensees with respect to such Product in each Region in the Territory during
such Calendar Year in the form set forth in Schedule 4.2 (each such plan, a
“Commercialization Plan”).  

4.3Commercialization Reports.  Within [***] Business Days after the date
Newsoara files the first NDA for a Product and at least every [***] months
during the Royalty Term with respect to each Product, Newsoara shall provide a
report to vTv summarizing Newsoara’s sales, marketing and promotional activities
for such Product during the prior applicable period, including copies of the
material visual aids and other material detail materials used in the promotion
of such Product in any Region in the Territory, key opinion leader activities
and projected pricing information, and a summary of the progress during the
applicable period against the planned Commercialization activities set forth in
the applicable Commercialization Plan.  Newsoara shall reasonably respond to any
vTv question about the contents of each such report.

 

ARTICLE V
DILIGENCE

5.1Commercially Reasonable Efforts.  During the Term, Newsoara shall, directly
or through its Affiliates or Sublicensees, use Commercially Reasonable Efforts
to (a) [***] and (b) [***].

– 17 –

--------------------------------------------------------------------------------

 

5.2Regulatory Obligations.

(a)Adverse Events Reporting.

(i)Following the Effective Date, but in no event less than ninety (90) days
prior to the initiation of a Phase II Clinical Trial by either Newsoara or vTv,
Newsoara and vTv will develop and agree to worldwide safety and
pharmacovigilance procedures for the Parties with respect to the Products, such
as safety data sharing and exchange, Adverse Events reporting and prescription
events monitoring in a written agreement (the “Safety Agreement”).  Such
agreement will describe the coordination of collection, investigation,
reporting, and exchange of information concerning Adverse Events or any other
safety problem of any significance, and product quality and product complaints
involving Adverse Events, sufficient to permit each Party, its Affiliates,
licensees or sublicensees to comply with its legal obligations.  The Safety
Agreement will be promptly updated if required by changes in legal
requirements.  Each Party hereby agrees to comply with its respective
obligations under the Safety Agreement and to cause its Affiliates, licensees
and sublicensees to comply with such obligations.  To the extent there is any
disagreement between this Section 5.2 or any related definitions and the Safety
Agreement, the Safety Agreement shall control with respect to safety matters and
this Agreement shall control with respect to all other matters.

(ii)Each Party (and their respective sublicensees, to the extent applicable)
will maintain an Adverse Event database for the Products in the Territory (in
the case of Newsoara) or outside the Territory (in the case of vTv), at such
party’s sole cost and expense, and will be responsible for reporting quality
complaints, Adverse Events and safety data related to the Products to the
applicable Regulatory Authorities in the Territory (in the case of Newsoara) or
outside the Territory (in the case of vTv), as well as responding to safety
issues and to all requests of Regulatory Authorities related to the Products in
the Territory (in the case of Newsoara) or outside the Territory (in the case of
vTv).  Each Party will provide the other with access to, and the information
contained in, such Party’s Adverse Event database.

(iii)Each Party will be responsible for complying with all applicable Laws
governing Adverse Events in the Territory (in the case of Newsoara) and outside
the Territory (in the case of vTv) that occur after the Effective Date.  Each
Party will notify the other Party on a timely basis of any Adverse Events
occurring at or reported by any clinical trial location at which such Party is
responsible for performing clinical trials.  The reporting Party will submit
copies of reports of Adverse Events to the non-reporting Party simultaneously
with submission to the applicable Regulatory Authorities.  Each Party will
notify the other in a timely manner and in any event within twenty-four (24)
hours of receiving any serious Adverse Event reports from clinical trials that
each Party is monitoring, notice from a Regulatory Authority, independent review
committee, data safety monitoring board or another similar clinical trial or
post-marketing monitoring body alleging significant concern regarding a patient
safety issue or other material information relevant to the safety or efficacy of
any Product.

(b)Notification of Threatened Action.  Each Party will immediately notify the
other Party of any information it receives regarding any threatened or pending
action, inspection or communication by any Regulatory Authority, which may
affect the safety or efficacy claims of any Product or the continued marketing
of any Product.  Upon receipt of

– 18 –

--------------------------------------------------------------------------------

 

such information, the Parties will consult with each other in an effort to
arrive at a mutually acceptable procedure for taking appropriate action.

(c)Remedial Actions.  Each Party will notify the other immediately, and promptly
confirm such notice in writing, if it obtains information indicating that any
Product may be subject to any recall, corrective action or other regulatory
action by any Governmental Authority or Regulatory Authority (a “Remedial
Action”).  The Parties will assist each other in gathering and evaluating such
information as is necessary to determine the necessity of conducting a Remedial
Action.  Newsoara will have sole discretion with respect to any matters relating
to any Remedial Action in the Territory, including the decision to commence such
Remedial Action and the control over such Remedial Action.  The cost and
expenses of any Remedial Action in the Territory will be borne solely by
Newsoara.  Newsoara will, and will ensure that its Affiliates and Sublicensees
will, maintain adequate records to permit the Parties to trace the manufacture,
distribution and use of the Product in the Territory.

ARTICLE VI
FINANCIAL PROVISIONS

6.1Initial License Payment.  Newsoara shall make a non-refundable,
non-creditable payment to vTv of Two Million dollars ($2,000,000) before [***].

6.2Development and Commercialization Costs.  For clarity, following the
Effective Date, Newsoara shall be solely responsible for all costs it incurs in
Developing and Commercializing Compounds and Products, including all
Manufacturing costs.

6.3Event Milestone Payments.  

(a)Newsoara shall pay to vTv the non-refundable, non-creditable, one-time
payments set forth below after the earliest date on which the corresponding
milestone event set forth below is achieved by Newsoara or any of its Affiliates
or Sublicensees with respect to a Compound or Product, as the case may be:

Milestone Event

Payment

[***]

 

[***]

$[***]

[***]

$[***]

[***]

$[***]

[***]

$[***]

[***]

 

[***]

$[***]

– 19 –

--------------------------------------------------------------------------------

 

[***]

$[***]

 

(b)Each milestone payment set forth in Section 6.3(a) shall be reported by
Newsoara to vTv and paid within the time period specified in Section 6.10 for
such payment. Each milestone payment set forth in Section 6.3(a) shall be paid
at most once, even if more than one Compound or Product shall achieve the same
milestone event.

(c)If a later Development milestone event is achieved prior to the achievement
of an earlier Development milestone event, then all milestone payments due and
payable for the earlier Development milestone event, if not previously paid,
shall become due and payable simultaneously with the payment for achievement of
the subsequent Development milestone event.

6.4Milestone Payments.  In addition to all other amounts payable under this
Agreement, Newsoara shall pay to vTv non-refundable, non-creditable, one-time
milestone payments based on Net Sales of Products in all Regions of the
Territory, in the amounts provided below:

Milestone Event

Payment

(i)[***]

$[***]

(ii)[***]

$[***]

(iii)[***]

$[***]

Each milestone payment set forth in this Section 6.4 shall be paid within the
time period specified in Section 6.6 for such payment and shall be paid at most
once.  If two (2) or more of the milestone events set forth in this Section 6.4
are achieved in the same Calendar Year, such that two (2) or more of such
milestone payments become payable in such Calendar Year, then Newsoara shall pay
each of such applicable milestone payments within the time period specified in
Section 6.6 for each such payments, [***].

6.5Product Royalties.  

(a)Royalty Rate.  Subject to Section 6.5(b)-(e), Newsoara shall pay to vTv
royalties, on a Product-by-Product basis, on Net Sales of Products in the
Territory during each Calendar Year during the applicable Royalty Term as
follows:

(i)[***]% of Calendar Year Net Sales of such Product less than or equal to
$[***];

(ii)[***]% of Calendar Year Net Sales of such Product greater than $[***] and
less than or equal to $[***];

– 20 –

--------------------------------------------------------------------------------

 

(iii)[***]% of Calendar Year Net Sales of such Product greater than $[***].

By way of example, if annual Net Sales of Product by Newsoara and its Affiliates
and Sublicensees in a Calendar Year are $[***], Newsoara will pay vTv a royalty
of $[***], comprising $[***] on that portion of Net Sales that is less than
$[***], $[***] on that portion of Net Sales that is greater than $[***] and less
than or equal to $[***], and $[***] on that portion of Net Sales that is in
excess of $[***].

 

(b)Royalty Term and Adjustments.  Newsoara’s royalty obligations to vTv under
this Section 6.5 shall commence on a Region-by-Region and Product-by-Product
basis on the Effective Date and shall expire on a Region-by-Region basis and
Product-by-Product basis on the later of (i) expiration of all Legal Exclusivity
as to such Product in such Region or (ii) the tenth (10th) anniversary of the
date of the First Commercial Sale by Newsoara or any of its Affiliates or
Sublicensees to a non-Sublicensee Third Party of such Product (in any
formulation or dosage form for any indication) in such Region (the “Royalty
Term”); provided that, during any period within the Royalty Term, if any,
remaining after the expiration of all Legal Exclusivity as to such Product in
such Region, the royalties payable as to such Product in such Region under this
Section 6.5 shall be reduced to [***] of the royalties otherwise payable as to
such Product in such Region pursuant to Section 6.5(a).

(c)Royalty Adjustment for Generic Competition.  If there is Generic Competition
with respect to a particular Product in a particular Region, then, for so long
as such Generic Competition exists with respect to such Product in such Region,
the royalties payable as to such Product in such Region under this Section 6.5
shall be reduced to [***] of the royalties otherwise payable as to such Product
in such Region pursuant to Section 6.5(a).

(d)Third Party Payments.  If Newsoara reasonably determines that it cannot
Commercialize a Product in the Field in a Region of the Territory without
infringing a Patent Rights, trade secret or other intellectual property right
not licensed hereunder unless it obtains a license to such patent from a Third
Party and pays a royalty or other payment under such license (“Third Party
Patent Licenses”) with respect to any Product in a Region, [***] of any
consideration paid under Third Party Patent Licenses by Newsoara or its Related
Parties shall be creditable against royalties payable to vTv hereunder with
respect to such Product in the applicable Region ; provided, however, that in no
event shall such credit cause the royalties paid to vTv on Net Sale of such
Product in such Region for any Calendar Quarter to be reduced to less than [***]
of the amount that would otherwise be payable to vTv for such Product in such
Region for such Calendar Quarter pursuant to Section 6.5(a).

(e)Aggregate Royalty Reductions.  Notwithstanding anything to the contrary in
this Section 6.5, in no event shall the royalties otherwise payable under this
Section 6.5 with respect to Net Sales of any Product in any Region in any
Calendar Quarter be reduced to less than [***] of the royalties payable under
Section 6.5(a) with respect to Net Sales of such Product in such Region in such
Calendar Quarter.

6.6Reports; Payments.  Within [***] days after the end of each [***] during
which there are Net Sales giving rise to a payment obligation under Section 6.4
or 6.5,

– 21 –

--------------------------------------------------------------------------------

 

Newsoara shall submit to vTv a report identifying, for each Product, the Net
Sales for such Product for each Region in the Territory for such [***], any
sales milestone and royalty payable to vTv and the basis for any reduction in
royalties pursuant to any subsection of Section 6.5.  Concurrently with each
such report, Newsoara shall pay to vTv all sales milestones and royalties
payable by it under Sections 6.4 and 6.5.  In addition, within [***] days after
the end of each [***], Newsoara shall deliver to vTv a report in a form mutually
agreeable to both Parties detailing the components of Net Sales on a
Product-by-Product and Region-by-Region basis.

6.7Books and Records; Audit Rights.  Newsoara shall keep complete and accurate
records of the underlying revenue and expense data relating to the calculations
of Net Sales and payments required by Sections 6.4 and 6.5 in accordance with
International Financial Reporting Standards (IFRS).  vTv shall have the right,
once annually at its own expense, to have an independent, certified public
accounting firm, selected by vTv and reasonably acceptable to Newsoara, review
any such records of Newsoara in the location(s) where such records are
maintained by Newsoara upon reasonable notice (which shall be no less than [***]
days prior notice) and during regular business hours and under obligations of
strict confidence, for the sole purpose of verifying the basis and accuracy of
payments made under Sections 6.4 and 6.5 within the [***] month period preceding
the date of the request for review.  The report of such accounting firm shall be
limited to a certificate stating whether any report made or payment submitted by
Newsoara during such period is accurate or inaccurate and the actual amounts of
Net Sales, and sales milestones and royalties due, for such period.  Newsoara
shall receive a copy of each such report concurrently with receipt by
vTv.  Should such inspection lead to the discovery of a discrepancy to vTv’s
detriment, Newsoara shall (i) pay to vTv within five (5) Business Days after its
receipt from the accounting firm of the certificate the amount of the
underpayment plus (ii) pay to vTv interest calculated in accordance with Section
6.11, provided that, for the purposes of this clause (ii), the underpayment
exceeds [***] of the total payment owed.  vTv shall pay the full cost of the
review unless the underpayment of sales milestones or royalties is greater than
[***] of the amount due for any applicable Calendar Year, in which case Newsoara
shall pay the reasonable cost charged by such accounting firm for such
review.  Any overpayment by Newsoara revealed by an examination shall be fully
creditable against future Payments.

6.8Tax Matters.  No Payments shall be reduced on account of any taxes unless
required by Law, provided, that Newsoara shall be entitled to deduct and
withhold from any Payments otherwise payable to vTv pursuant to this Agreement
such amounts as it is required to deduct and withhold with respect to the making
of such payment under any other applicable national, local or foreign tax
Law.  vTv alone shall be responsible for paying any and all taxes (other than
withholding taxes and value added taxes required by Law to be deducted and paid
on vTv’s behalf by Newsoara) levied on account of, or measured in whole or in
part by reference to, any Payments vTv receives.  The Parties will cooperate in
good faith to obtain the benefit of any relevant rules, regulations, applicable
Laws, and tax treaties to minimize as far as reasonably possible any taxes that
may be levied on any Payments.  Newsoara shall deduct or withhold from the
Payments any taxes that it is required by Law to deduct or
withhold.  Notwithstanding the

– 22 –

--------------------------------------------------------------------------------

 

foregoing, if vTv is entitled under any applicable rule, regulation, applicable
Law, or tax treaty to a reduction of the rate of, or the elimination of,
applicable withholding tax or value added tax, it may deliver to Newsoara or the
appropriate Governmental Authority (with the assistance of Newsoara to the
extent that this is reasonably required and is expressly requested in writing)
the prescribed forms necessary to reduce the applicable rate of withholding or
value added tax or to relieve Newsoara of its obligation to withhold tax, and
Newsoara shall apply the reduced rate of withholding tax or value added tax, or
dispense with withholding tax or value added tax, as the case may be.  If, in
accordance with the foregoing, Newsoara withholds any amount, it shall make
timely payment to the proper taxing authority of the withheld amount, and send
to vTv proof of such payment within [***] days following that latter payment.

6.9Payment Method and Currency Conversion.  All Payments shall be made in US
dollars in immediately available funds via either a bank wire transfer, an ACH
(automated clearing house) mechanism, or any other means of electronic funds
transfer, at Newsoara’s election, to a bank account specified by vTv in a notice
at least [***] days before the payment is due.  For the purposes of determining
the achievement of any sales milestone payment under Section 6.4 or the amount
of any royalties due for the relevant Calendar Quarter under Section 6.5, the
amount of Net Sales in any foreign currency shall be converted into US dollars
in accordance with the prevailing rates of exchange for the relevant month for
converting such first currency into such other currency used by Newsoara’s
internal accounting systems, which are independently audited on an annual
basis.  Upon request by vTv, Newsoara shall disclose the bases for the rates of
exchange used for purposes of assuring that such rates reflect prevailing rates
of exchange.

6.10Payment Procedure and Blocked Payments.  Following the occurrence of each
payment event set forth in this Agreement, Newsoara shall notify vTv of such
occurrence within [***] days thereafter and vTv shall invoice Newsoara for the
corresponding amount due (excluding the initial license payment set forth in
Section 6.1, for which an invoice is attached as Schedule 6.10 and which shall
be paid by Newsoara on or before [***]).  The payment will be paid within [***]
days following Newsoara’s receipt of the invoice.  Newsoara or its Affiliates
shall take all actions required by applicable Laws for the purpose of
transferring, or having transferred on its behalf, milestones, royalties or any
other payments to vTv pursuant to this Agreement, including but not limited to
filing or registration of this Agreement with the competent Government Authority
and obtaining any required approval, permit or license for the payment transfer
from the competent Government Authority.  If by reason of applicable Laws in any
Region in the Territory, it becomes impossible or illegal for Newsoara or its
Affiliates or Sublicensees to transfer, or have transferred on its behalf,
milestones, royalties or other payments to vTv or to Newsoara or its Affiliates
or Sublicensees, Newsoara shall promptly notify vTv of the conditions preventing
such transfer.  To the extent any payments to vTv cannot be transferred pursuant
to the preceding sentence, such amounts shall be deposited in local currency in
the relevant Region to the credit of vTv in a recognized banking institution
designated by vTv or, if none is designated by vTv within a period of [***] days
upon Newsoara’s notification to vTv of the conditions preventing the transfer,
in a recognized banking institution selected by Newsoara or its Affiliate or

– 23 –

--------------------------------------------------------------------------------

 

Sublicensee, as the case may be, and identified in a notice given to vTv;
satisfactory transfer pursuant to this sentence shall be deemed a timely
payment. If so deposited in a foreign country or region, Newsoara shall provide,
or cause its Affiliate or Sublicensee to provide, reasonable cooperation to vTv
so as to allow vTv to assume control over such deposit as promptly as
practicable.  

6.11Late Payments.  If a Party shall fail to make a timely payment pursuant to
the terms of this Agreement, the other Party shall provide written notice of
such failure to the non-paying Party (a “Late Payment Notice”), and interest
shall accrue on the past due amount starting on the date of the Late Payment
Notice at the thirty (30) day US dollar London Interbank Offered Rate effective
for the date that payment was due (as published in the Wall Street Journal) plus
five percent (5%) per annum, computed for the actual number of days after the
date of the Late Payment Notice that the payment was past due.

ARTICLE VII
INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION
AND RELATED MATTERS

7.1Ownership of Inventions.

(a)Sole Inventions.  Each Party shall exclusively own all inventions made solely
by such Party and its Subsidiaries, and its and their employees, agents and
consultants (“Sole Inventions”).  Sole Inventions made solely by Newsoara and
its Subsidiaries, and its and their employees, agents and consultants are
referred to herein as “Newsoara Sole Inventions”.  Sole Inventions made solely
by vTv and its Subsidiaries, and its and their employees, agents and consultants
are referred to herein as “vTv Sole Inventions”.

(b)Joint Inventions.  The Parties shall jointly own all inventions made jointly
by employees, agents and consultants of Newsoara and its Subsidiaries, on the
one hand, and employees, agents and consultants of vTv and its Subsidiaries, on
the other hand, on the basis of each Party having an undivided interest in the
whole (“Joint Inventions”).  Subject to the licenses and other provisions of
this Agreement, each Party shall have the unrestricted right to use and license
Joint Inventions without obtaining consent from, or accounting to, the other
Party.

(c)Inventorship.  For purposes of determining whether an invention is a Newsoara
Sole Invention, a vTv Sole Invention, or a Joint Invention questions of
inventorship shall be resolved in accordance with United States patent Laws.

7.2Prosecution and Maintenance of Patent Rights.

(a)Prosecution of vTv Patent Rights.  With respect to vTv Patent Rights in the
Territory, vTv and Newsoara shall cooperate in connection with the continued
prosecution and maintenance by vTv of such vTv Patent Rights in the
Territory.  The out-of-pocket costs and expenses solely incurred to obtain,
prosecute and maintain vTv Patent Rights in the Territory shall be borne [***]
by [***].  The expenses incurred to draft an application included in vTv Patent
Rights, to file and prosecute the Patent Cooperation Treaty (PCT) application
included in vTv Patent Rights before the national phase deadline, and to obtain,
prosecute and maintain vTv

– 24 –

--------------------------------------------------------------------------------

 

Patent Rights outside the Territory shall be borne [***] by [***].  If vTv files
a new patent application anywhere in the world for which a vTv Patent Right in
the Territory could be filed, vTv shall notify Newsoara and provide Newsoara
with a copy of such filings within [***] Business Days of such filing.  vTv
shall notify Newsoara at least [***] days prior to the deadline for entering
into national phase with respect to any Patent Cooperation Treaty (PCT)
application included in vTv Patent Rights.  No later than [***] days prior to
entry into national phase, Newsoara shall provide vTv with a list of Regions
within the Territory in which Newsoara would like vTv to file.  vTv shall file
international patent applications, or designate for national filing and file, in
the Territory when requested by Newsoara.  Newsoara shall have access to all
documentation, filings and communications to or from the respective patent
offices in the Territory, at reasonable times and upon reasonable notice.  vTv
shall keep Newsoara informed of the status of all pending patent applications in
the Territory that pertain to any Compound or any Product.  vTv, its agents and
attorneys shall implement or incorporate, absent a substantial reason to the
contrary, all comments of Newsoara regarding any aspect of such patent
prosecutions in the Territory.  vTv shall not abandon any vTv Patent Rights (the
“Abandoned vTv Patents”) in the Territory without at least [***] days’ prior
notice to Newsoara.  If vTv decides to abandon any vTv Patent Rights in the
Territory, Newsoara shall, at its sole expense, have the option to continue to
prosecute and maintain the Abandoned vTv Patents in vTv’s name by providing
written notice to vTv.  In such event, vTv shall promptly provide Newsoara with
the appropriate documents to continue to prosecute or maintain the Abandoned vTv
Patents.  For avoidance of doubt, following such transfer of prosecution and
maintenance rights, such Abandoned vTv Patents will continue to be vTv Patent
Rights.

(b)Prosecution of Joint Patent Rights.  Newsoara shall be responsible for
obtaining, prosecuting, and/or maintaining Patent Rights covering Joint
Inventions (“Joint Patent Rights”) on a worldwide basis, including countries or
regions reasonably requested by vTv, in the name of both Parties; provided,
however, that Newsoara shall notify vTv in writing within [***] Business Days
after filing any patent application that falls within the definition of Joint
Patent Rights.  The out-of-pocket costs and expenses incurred to draft an
application included in Joint Patent Rights, to file and prosecute the Patent
Cooperation Treaty (PCT) application included in Joint Patent Rights before the
national phase deadline, and obtain, prosecute and maintain Joint Patent Rights
inside the Territory shall be borne [***] by [***].  The out-of-pocket costs and
expenses solely incurred to obtain, prosecute and maintain Joint Patent Rights
outside the Territory shall be borne [***] by [***].  Newsoara shall notify vTv
at least [***] days prior to the earliest deadline for entering into national
phase with respect to any Patent Cooperation Treaty (PCT) application included
in the Joint Patent Rights. No later than [***] days prior to the earliest
deadline to enter into national phase, vTv shall provide Newsoara with a list of
any country or region outside the Territory in which vTv would like Newsoara to
file.  Newsoara shall keep vTv informed of the status of all pending Joint
Patent Rights.  Newsoara, its agents and attorneys shall implement or
incorporate, absent a substantial reason to the contrary, all comments of vTv
regarding any aspect of such patent prosecutions.  Newsoara shall not abandon
any Joint Patent Rights (the “Abandoned Joint Patents”) in any country or
territory without at least [***] days’ prior notice to vTv.  If Newsoara decides
to abandon any Joint Patent Rights or refuses to pay due expense for the Joint
Patent Rights, vTv shall have the option, at its sole expense, to continue to
prosecute and maintain the Abandoned Joint Patents by providing written notice
to Newsoara.  Upon vTv’s exercise of such option, Newsoara shall

– 25 –

--------------------------------------------------------------------------------

 

promptly provide vTv with the appropriate documents to allow vTv to continue to
prosecute or maintain such Abandoned Joint Patents.  

(c)Prosecution of Newsoara Patent Rights.  Newsoara has the sole right, but not
the responsibility, to obtain, prosecute and/or maintain the Newsoara Patent
Rights; provided, however, that Newsoara shall notify vTv in writing within
[***] Business Days after filing any patent application that falls within the
definition of Newsoara Patent Rights.  The out-of-pocket costs and expenses
solely incurred to obtain, prosecute and maintain Newsoara Patent Rights outside
the Territory shall be borne [***] by [***].  The expenses incurred to draft an
application included in Newsoara Patent Rights, to file and prosecute the Patent
Cooperation Treaty (PCT) application included in Newsoara Patent Rights before
the national phase deadline, and to obtain, prosecute and maintain Newsoara
Patent Rights in the Territory shall be borne [***] by [***].  To the extent
permitted by applicable Laws and contractual obligations owed by Newsoara to any
Third Party, vTv shall have access to all documentation, filings and
communications to or from the respective patent offices that pertain to any
Compound or any Product, at reasonable times and upon reasonable
notice.  Newsoara shall keep vTv informed of the status of all pending patent
applications that pertain to any Compound or any Product.  Newsoara, its agents
and attorneys shall implement or incorporate, absent a substantial reason to the
contrary, all comments of vTv regarding any aspect of such patent
prosecutions.  Newsoara shall not abandon any Newsoara Patent Rights (the
“Abandoned Newsoara Patents”) in any territory without at least [***] days’
prior notice to vTv.  If Newsoara decides to abandon Newsoara Patent Rights
outside the Territory, vTv shall have the option, at its sole expense, to
continue to prosecute and maintain the Abandoned Newsoara Patents by providing
written notice to Newsoara.  Upon vTv’s exercise of such option, Newsoara shall
promptly provide vTv with the appropriate documents to allow vTv to continue to
prosecute or maintain such Abandoned Newsoara Patents in Newsoara’s name.  For
avoidance of doubt, following such transfer of prosecution and maintenance
rights, such Abandoned Newsoara Patents shall continue to be Newsoara Patent
Rights.

7.3Third Party Infringement.

(a)Notice.  Each Party shall promptly report in writing to the other Party
during the Term any known or suspected (i) infringement of any of the vTv Patent
Rights or Joint Patent Rights, or (ii) unauthorized use or misappropriation of
any of the vTv Know-How or Joint Inventions, in the case of either clause (i) or
clause (ii), that could reasonably be expected to impact the (A) Development,
Manufacture, use or Commercialization of a Compound or Product in the Field in
the Territory by Newsoara, or (B) scope of the rights licensed to Newsoara under
ARTICLE II (an “Infringement Claim”), of which such Party becomes aware, and
shall provide the other Party with all available evidence supporting such
Infringement Claim.

(b)Initial Right to Enforce.  Subject to Section 7.3(c), Newsoara shall have the
first right, but not the obligation, to initiate a suit, or take other
appropriate action that it believes is reasonably required to protect (i.e.,
prevent or abate actual or threatened infringement or misappropriation of) or
otherwise enforce the vTv Intellectual Property and Joint Intellectual Property
relating to a Compound or Product in the Field in the Territory, with respect to
an Infringement Claim.  Any such suit by Newsoara shall be brought either in the
name of vTv or its Affiliate, the name of Newsoara or its Affiliate, or jointly
by Newsoara, vTv and their

– 26 –

--------------------------------------------------------------------------------

 

respective Affiliates, as may be required by the Law of the forum.  For this
purpose, vTv shall execute such legal papers and cooperate in the prosecution of
such suit as may be reasonably requested by Newsoara; provided that Newsoara
shall promptly reimburse all out-of-pocket expenses (including reasonable
counsel fees and expenses) actually incurred by vTv in connection with such
cooperation.  For clarity, as between vTv and Newsoara, (i) vTv shall have the
sole right, but not the obligation, to protect vTv Intellectual Property against
any suspected misappropriation or infringement that does not constitute an
Infringement Claim and (ii) the Parties shall jointly determine by mutual
agreement whether and how to protect Joint Intellectual Property against any
suspected misappropriation or infringement that does not constitute an
Infringement Claim, and the provisions of this ARTICLE VII shall not apply with
respect thereto.

(c)Step-In Right.  If Newsoara does not initiate a suit or take other
appropriate action that it has the initial right to initiate or take with
respect to an Infringement Claim pursuant to Section 7.3(b), then vTv may, in
its discretion, provide Newsoara with notice of vTv’s intent to initiate a suit
or take other appropriate action.  If vTv provides such notice and Newsoara does
not initiate a suit or take such other appropriate action within thirty (30)
days after receipt of such notice from vTv, then vTv shall have the right to
initiate a suit or take other appropriate action that it believes is reasonably
required to protect the vTv Intellectual Property.  Any suit by vTv shall be
either in the name of vTv or its Affiliate, the name of Newsoara or its
Affiliate, or jointly by Newsoara, vTv and their respective Affiliates, as may
be required by the Law of the forum.  For this purpose, Newsoara shall execute
such legal papers and cooperate in the prosecution of such suit as may be
reasonably requested by vTv; provided that vTv shall promptly reimburse all
out-of-pocket expenses (including reasonable counsel fees and expenses) actually
incurred by Newsoara in connection with such cooperation.

(d)Conduct of Certain Actions; Costs.  The Party initiating suit with respect to
an Infringement Claim shall have the sole and exclusive right to select counsel
for, and otherwise control, any suit initiated by it pursuant to Section 7.3(b)
or 7.3(c).  The initiating Party shall assume and pay all of its own
out-of-pocket costs incurred in connection with any litigation or proceedings
initiated by it pursuant to Sections 7.3(b) and 7.3(c), including the fees and
expenses of the counsel selected by it.  The other Party shall have the right to
participate, but not control, and be represented in, any such suit by its own
counsel at its own expense.

(e)Recoveries.  Any damages, settlements, accounts of profits, or other
financial compensation recovered from a Third Party by the Party that assumes
control over enforcing any Infringement Claim shall be allocated between the
Parties as follows:

(i)first, the Party that assumes control over enforcing such Infringement Claim
shall retain an amount equal to [***]; and

(ii)second, any remaining amount shall be [***] by the enforcing Party and [***]
to the other Party.

7.4Patent Invalidity Claim.  Each of the Parties shall promptly notify the other
in the event of any legal or administrative action by any Third Party against a
vTv Patent Right, a Joint Patent Right, or a Newsoara Patent Right of which it
becomes

– 27 –

--------------------------------------------------------------------------------

 

aware, including any nullity, revocation, reexamination or compulsory license
proceeding.  Newsoara shall have the first right, but not the obligation, to
defend against any such action involving a vTv Patent Right and a Joint Patent
Right in the Territory in its own name, and the costs of any such defense shall
be at Newsoara’s expense.  vTv, upon request of Newsoara, agrees to join in any
such action and to cooperate reasonably with Newsoara; provided that Newsoara
shall promptly reimburse all out-of-pocket expenses (including reasonable
counsel fees and expenses) actually incurred by vTv in connection with such
cooperation.  If Newsoara does not defend against any such action involving such
vTv Patent Right or Joint Patent Right in the Territory, then vTv shall have the
right, but not the obligation, to defend such action and any such defense shall
be at vTv’s expense.  Newsoara, upon request of vTv, agrees to join in any such
action and to cooperate reasonably with vTv, provided that vTv shall promptly
reimburse all out-of-pocket expenses (including reasonable counsel fees and
expenses) actually incurred by Newsoara in connection with such cooperation.

7.5Claimed Infringement.  Each of the Parties shall promptly notify the other in
the event a Party becomes aware that the Development, Manufacture, having
Manufactured, use or Commercialization of any Compound and/or Product in or for
the Territory pursuant to this Agreement infringes the intellectual property
rights of any Third Party, and shall promptly provide the other Party with any
notice it receives or has received from a Third Party related to such suspected
infringement (“Infringement of Third Party Rights Claim”).  The Party subject to
an Infringement of Third Party Rights Claim shall promptly notify the other
Party in writing and shall discuss with the other Party the strategy for
defending such Infringement of Third Party Rights Claim, but, subject to
Sections 10.1, 10.2 and 10.3, shall have the right to direct and control the
defense thereof in its sole discretion and at its own expense, with counsel of
its choice; provided that, the other Party may participate in (but not direct or
control) the defense and/or settlement thereof, at its own expense with counsel
of its choice.  In any event, the Party subject to such Infringement of Third
Party Rights Claim agrees to keep the other Party hereto reasonably informed of
all material developments in connection therewith.  Both Parties agree not to
settle such Infringement of Third Party Rights Claim, or make any admissions or
assert any position in such Infringement of Third Party Rights Claim, in a
manner that would materially adversely affect the allegedly infringing Compound
and/or Product or the Development, Manufacture, having Manufactured, use or
Commercialization of such Compound and/or Product in any country of the world,
without the prior written consent of the other Party, which shall not be
unreasonably withheld, delayed or conditioned.  [***] of (i) any damage award
and/or settlement amount arising from an Infringement of Third Party Rights
Claim based on the practice by either Party of the vTv Intellectual Property
with respect to the Compound and/or Product in or for the Territory, which is
due to the Third Party by Newsoara, and (ii) attorney fees paid by Newsoara
relating to such Infringement of Third Party Rights Claim, will be credited
against the royalties that are due from Newsoara to vTv hereunder, subject to
the limitations in Sections 6.5(d) and 6.5(e).

7.6Patent Term Extensions.  Newsoara shall have the exclusive right and
obligation to seek patent term extensions or supplemental patent protection,
including supplementary protection certificates, in any Region in the Territory
in relation to the

– 28 –

--------------------------------------------------------------------------------

 

Products at Newsoara’s expense.  vTv and Newsoara shall cooperate in connection
with all such activities, and Newsoara, its agents and attorneys will give due
consideration to all timely suggestions and comments of vTv regarding any such
activities; provided that all final decisions shall be made by Newsoara.

7.7Patent Marking.  Newsoara shall comply with the patent marking statutes in
each Region in the Territory in which the Product is sold by Newsoara, its
Affiliates or its Sublicensees.

7.8Product Trademarks.  Newsoara will have the right to brand the Products in
the Territory using trademarks, logos, and trade names it determines appropriate
for the Products, which may vary by Region or within a Region (the “Product
Marks”).  Newsoara will own all rights in the Product Marks in the Territory and
will register and maintain the Product Marks in the Territory that it determines
reasonably necessary, at Newsoara’s cost and expense.  Newsoara will not utilize
any Product Marks that are duplicative or derivative of any trademarks, logos,
or trade names employed by vTv without vTv’s consent.  vTv will have the sole
right to determine the international nonproproprietary name of the Products.

7.9Certification under Drug Price Competition and Patent Restoration Act.

(a)Notice.  If a Party becomes aware of any certification filed pursuant to 21
U.S.C. § 355(b)(2)(A) or 355(j)(2)(A)(vii)(IV) or its successor provisions or
any similar provision in a country other than the US claiming that any vTv
Patent Rights, Joint Patent Rights, or Newsoara Patent Rights Covering a Product
in the Field are invalid or otherwise unenforceable, or that infringement will
not arise from the manufacture, use, import or sale of a product by a Third
Party (a “Paragraph IV Claim”), such Party shall promptly notify the other Party
in writing within [***] Business Days after its receipt thereof.

(b)Control of Response; Recoveries.  

(i)Newsoara shall have the first right, but not the obligation, to initiate and
control patent infringement litigation for such Paragraph IV Claim in the
Territory.  Any suit by Newsoara shall be brought either in the name of vTv or
its Affiliate, the name of Newsoara or its Affiliate, or jointly by Newsoara,
vTv and their respective Affiliates, as may be required by the Law of the
forum.  For this purpose, vTv shall execute such legal papers and cooperate in
the prosecution of such suit as may be reasonably requested by Newsoara;
provided that Newsoara shall promptly reimburse all out-of-pocket expenses
(including reasonable counsel fees and expenses) actually incurred by vTv in
connection with such cooperation.  If Newsoara elects not to assume control over
litigating any Paragraph IV Claim in the Territory, Newsoara shall notify vTv as
soon as practicable but in any event not later than [***] days before the first
action required to litigate such Paragraph IV Claim so that vTv may, but shall
not be required to, assume sole control over litigating such Paragraph IV Claim
using counsel of its own choice.  Any suit by vTv shall be either in the name of
vTv or its Affiliate, the name of Newsoara or its Affiliate, or jointly by
Newsoara, vTv and their respective Affiliates, as may be required by the Law of
the forum.  For this purpose, Newsoara shall execute such legal papers and
cooperate in the prosecution of such suit as may be reasonably requested by vTv;
provided

– 29 –

--------------------------------------------------------------------------------

 

that vTv shall promptly reimburse all out-of-pocket expenses (including
reasonable counsel fees and expenses) actually incurred by Newsoara in
connection with such cooperation.  Any compensation recovered as a result of
such litigation shall be allocated as set forth in Section 7.3(e) above.

(ii)vTv shall have the first right, but not the obligation, to initiate and
control patent infringement litigation for such Paragraph IV Claim outside the
Territory.  Any suit by vTv shall be brought either in the name of vTv or its
Affiliate, the name of Newsoara or its Affiliate, or jointly by Newsoara, vTv
and their respective Affiliates, as may be required by the Law of the
forum.  For this purpose, Newsoara shall execute such legal papers and cooperate
in the prosecution of such suit as may be reasonably requested by vTv; provided
that vTv shall promptly reimburse all out-of-pocket expenses (including
reasonable counsel fees and expenses) actually incurred by vTv in connection
with such cooperation.  Any compensation recovered as a result of such
litigation shall be allocated as set forth in Section 7.3(e) above.

7.10Privileged Communications.  In furtherance of this Agreement, it is expected
that Newsoara and vTv will, from time to time, disclose to one another
privileged communications with counsel, including opinions, memoranda, letters
and other written, electronic and verbal communications.  Such disclosures are
made with the understanding that they shall remain confidential, that they will
not be deemed to waive any applicable attorney-client or attorney work product
or other privilege and that they are made in connection with the shared
community of legal interests existing between vTv and Newsoara, including the
community of legal interests in avoiding infringement of any valid, enforceable
patents of Third Parties and maintaining the validity of vTv Patent Rights and
Newsoara Patent Rights.

7.11Foreign Filing Licenses.  The Parties shall cooperate (i) to obtain any
foreign patent filing licenses, and (ii) to first file any patent application(s)
on a domestic invention in the country of origin, so as to comply with 35 U.S.C.
§§181 to 188 or its successor provisions or any similar provision in a country
other than the US.

ARTICLE VIII
CONFIDENTIAL INFORMATION

8.1Treatment of Confidential Information.  During the Term and for [***] years
thereafter, each Party shall maintain Confidential Information (as defined in
Section 8.2) of the other Party in confidence, and shall not disclose, divulge
or otherwise communicate such Confidential Information to others (except for
agents, directors, officers, employees, consultants, subcontractors, Affiliates,
advisors, licensees, sublicensees, partners and potential licensees,
sublicensees and partners (collectively, “Agents”) under obligations of
confidentiality) or use it for any purpose other than in connection with the
Development or Commercialization of Compounds or Products pursuant to this
Agreement, and each Party shall exercise Commercially Reasonable Efforts to
prevent and restrain the unauthorized disclosure of such Confidential
Information by any of its Agents, which efforts shall be at least as diligent as
those generally used by such Party in protecting its own confidential and
proprietary information.  Each Party will be responsible for a breach of this
ARTICLE VIII by its

– 30 –

--------------------------------------------------------------------------------

 

Agents.  For clarity, Newsoara may disclose Confidential Information of vTv (a)
to Governmental Authorities (i) to the extent desirable to obtain or maintain
INDs or Regulatory Approvals for any Compound or Product within the Territory
and (ii) in order to respond to inquiries, requests or investigations by
Governmental Authorities; (b) to outside consultants, scientific advisory
boards, managed care organizations, and non-clinical and clinical investigators
to the extent necessary to Develop or Commercialize any Compound or Product; (c)
to the extent useful to Develop or Commercialize any Compound or Product; and
(d) to the extent necessary or useful in order to enjoy its rights under this
Agreement (including to defend or prosecute litigation); provided that Newsoara
shall obtain the same confidentiality obligations from any Third Parties to
which it discloses the Confidential Information of vTv as it obtains with
respect to its own similar types of confidential information.

8.2Confidential Information.  “Confidential Information” means all trade secrets
or other proprietary information, including any proprietary data and materials
(whether or not patentable or protectable as a trade secret), regarding a
Party’s or its Affiliate’s or licensor’s technology, products, business,
financial status or prospects or objectives regarding the Products that is
disclosed by a Party to the other Party.  All information disclosed prior to the
Effective Date by vTv to Newsoara pursuant to the Mutual Non-Disclosure
Agreement by and between the Parties, dated as of December 19, 2016, as amended
through the Effective Date (the “Confidentiality Agreement”), shall be deemed
“Confidential Information” of vTv.  For clarity, all data and information
regarding Products and Compounds generated after the Effective Date by or on
behalf of Newsoara, its Affiliates or their Sublicensees, shall be deemed
“Confidential Information” of Newsoara. Notwithstanding the foregoing, there
shall be excluded from the foregoing definition of Confidential Information any
of the foregoing that:

(a)either before or after the date of the disclosure to the receiving Party is
lawfully disclosed to the receiving Party by a Third Party without any violation
of any obligation to the other Party; or

(b)either before or after the date of the disclosure to the receiving Party,
becomes published or generally known to the public through no fault or omission
on the part of the receiving Party or its Agents; or

(c)is independently developed by or for the receiving Party without reference to
or reliance upon the disclosing Party’s Confidential Information as demonstrated
by contemporaneous written records of the receiving Party.

Notwithstanding the foregoing, the receiving Party may disclose the disclosing
Party’s Confidential Information if it is required to be disclosed to comply
with applicable Laws, to defend or prosecute litigation or to comply with
governmental regulations or the regulations or requirements of any stock
exchange, provided that the receiving Party promptly provides prior notice of
such disclosure to the other Party and uses Commercially Reasonable Efforts to
avoid or minimize the degree of such disclosure.

– 31 –

--------------------------------------------------------------------------------

 

8.3Publications.  The Parties recognize the desirability of publishing and
publicly disclosing the results of clinical trials of pharmaceutical
products.  Accordingly, subject to coordination through designated
representatives of each Party, the publishing Party shall be free to publicly
disclose the results of clinical trials involving Compounds or Products arising
out of this Agreement, subject to prior review by the non-publishing Party for
issues of patentability and protection of its Confidential Information, in a
manner consistent with all Laws applicable to the publishing Party and best
industry practices.  In addition, if one Party (the “Publishing Party”) intends
to publish articles in scientific or medical journals or to make presentations
of the results of clinical trials involving Compounds or Products arising out of
this Agreement, the Publishing Party shall provide the other party (the
“Non-publishing Party”) through the designated representatives of each Party at
its earliest opportunity with any proposed abstracts, manuscripts or summaries
of presentations that cover the results of Development of any Compound or
Product.  The Non-publishing Party shall respond promptly through its designated
representative, and in any event no later than [***] days after receipt of such
proposed publication or presentation, or such shorter period as may be required
by the publication.  The Publishing Party agrees to allow a reasonable period
(not to exceed [***] days) to permit filings for patent protection and to
otherwise address issues of Confidential Information or related competitive harm
to the reasonable satisfaction of the Non-publishing Party.  In addition, the
Publishing Party will give due regard to comments furnished by the
Non-publishing Party and such comments shall not be unreasonably
rejected.  Newsoara shall be responsible to assure that its Affiliates and
licensees agree to equivalent undertakings in favor of vTv.  All publications
involving Compounds or Products arising pursuant to this Agreement shall be in
accordance with any guidelines or strategies promulgated by the JDC, which shall
include appropriate acknowledgement consistent with standard scientific practice
of any contributions of each Party to the results being publicly disclosed.

8.4Press Releases and Other Disclosures.  The Parties hereby each approve the
form of the press release set forth in Schedule 8.4 and will cooperate in the
release thereof as soon as practicable after the Effective Date.  The Parties
also recognize that each Party may from time to time desire to issue additional
press releases and make other public statements or disclosures regarding the
subject matter of this Agreement.  In such event, the Party desiring to issue an
additional press release or make a public statement or disclosure shall provide
the other Party with a copy of the proposed press release, statement or
disclosure for review and approval in advance (except that neither Party shall
have any obligation to disclose Confidential Information except to the extent
required or permitted pursuant to this ARTICLE VIII).  No other public statement
or disclosure concerning the existence or terms of this Agreement shall be made,
either directly or indirectly, by either Party, without first obtaining the
written approval of the other Party.  Once any public statement or disclosure
has been approved in accordance with this Section 8.4, then either Party may
appropriately communicate information contained in such permitted statement or
disclosure.  Notwithstanding the foregoing provisions of this Section 8.4,
Schedule 8.4, or of this ARTICLE VIII, a Party may (a) disclose the existence
and terms of this Agreement where required, as reasonably determined by the
disclosing Party, by applicable Law, by applicable stock exchange regulation or
by order or other ruling of a competent court, and (b) disclose the existence

– 32 –

--------------------------------------------------------------------------------

 

and terms of this Agreement under obligations of confidentiality to agents,
advisors, contractors, investors and acquirors, and to potential agents,
advisors, contractors, investors and acquirors, provided that such announcements
do not entail disclosure of non-public technical or scientific information
(which, for clarity, excludes clinical trial results that are subject to
disclosure pursuant to Section 8.3) and the announcing Party provides the other
Party with a copy of the proposed text of such announcement sufficiently in
advance of the scheduled release or publication thereof to afford such other
Party a reasonable opportunity to review and comment upon the proposed text.  To
the extent a Party determines in good faith that it is required by applicable
Law to publicly file, register or notify this Agreement with a Governmental
Authority, including public filings pursuant to securities Laws, it shall
provide the proposed redacted form of the Agreement to the other Party a
reasonable amount of time prior to filing for the other Party to review such
draft and propose changes to such proposed redactions.  The Party making such
filing, registration or notification shall incorporate any proposed changes
timely requested by the other Party, absent a substantial reason to the
contrary, and shall use commercially reasonable efforts to seek confidential
treatment for any terms that the other Party timely requests be kept
confidential, to the extent such confidential treatment is reasonably available
consistent with applicable Law.  Each Party shall be responsible for its own
legal and other external costs in connection with any such filing, registration
or notification.

ARTICLE IX
REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1vTv’s Representations.  vTv hereby represents and warrants as of the
Effective Date as follows:

(a)vTv has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.  The execution, delivery and
performance of this Agreement has been duly and validly authorized and approved
by all necessary corporate action on the part of vTv.  vTv has taken all other
action required by Law, its certificate of incorporation or by-laws or any
agreement to which it is a party or by which it or its assets are bound, to
authorize such execution, delivery and performance.  Assuming due authorization,
execution and delivery on the part of Newsoara, this Agreement constitutes a
legal, valid and binding obligation of vTv, enforceable against vTv in
accordance with its terms.

(b)The execution and delivery of this Agreement by vTv and the performance by
vTv contemplated hereunder will not violate any US Law or, to vTv’s knowledge,
any Law of any Governmental Authority outside the US.

(c)Neither the execution and delivery of this Agreement nor the performance
hereof by vTv requires vTv to obtain any permit, authorization or consent from
any Governmental Authority or from any other Person, and such execution,
delivery and performance by vTv will not result in the breach of or give rise to
any termination of, rescission, renegotiation or acceleration under or trigger
any other rights under any agreement or contract to which vTv may be a party
that relates to the vTv Patent Rights in the Territory or the vTv Know-How.

– 33 –

--------------------------------------------------------------------------------

 

(d)To vTv’s knowledge, vTv owns or possesses adequate licenses or other valid
rights to use all Patent Rights and Know-How necessary to Develop and
Manufacture the vTv Compounds in the Territory and to use, sell, offer for sale
and import Products containing the vTv Compounds in the Territory.  To vTv’s
knowledge, there is no actual or threatened infringement by a Third Party of any
of the vTv Patent Rights in the Territory, or any other infringement or
threatened infringement by a Third Party that would adversely affect Newsoara’s
rights under this Agreement.  To vTv’s knowledge, the Development, Manufacture,
use, sale, offer for sale or importation by Newsoara of the Product(s)
containing HPP737 as Developed prior to the Effective Date does not and will not
infringe or constitute a misappropriation or other violation of the rights of
any Third Party.  To vTv’s knowledge, the issued patents encompassed within vTv
Patent Rights in the Territory are valid and enforceable patents and no Third
Party has challenged the validity or enforceability of such patents (including
through the institution or written threat of institution of interference,
nullity, revocation or similar invalidity proceedings before the US Patent and
Trademark Office or any equivalent foreign entity), and vTv is not aware of any
reasonable basis for such a claim by a Third Party.

(e)Schedule 1.68 is a complete and correct list of all vTv Patent Rights in the
Territory owned by vTv as of the Effective Date.  No vTv Patent Right in the
Territory has been licensed to vTv.

(f)vTv is the sole legal and beneficial owner of all the vTv Patent Rights in
the Territory identified on Schedule 1.68 and is entitled to grant the licenses
thereto specified herein.  All assignments to vTv of ownership rights relating
to the vTv Patent Rights in the Territory owned by vTv are valid and
enforceable.  vTv has not previously assigned, transferred, conveyed or
otherwise encumbered its right, title and interest in the vTv Intellectual
Property in a manner that conflicts with any rights granted to Newsoara
hereunder.

(g)There is no action, claim, demand, suit, proceeding, arbitration, grievance,
citation, summons, subpoena, inquiry or investigation of any nature, civil,
criminal, regulatory or otherwise, in law or in equity, pending or, to vTv’s
knowledge, threatened against vTv in connection with the vTv Compounds or any
vTv Patent Rights in the Territory, vTv Know-How or against or relating to the
transactions contemplated by this Agreement.

(h)To vTv’s knowledge, all Development activities conducted by vTv prior to the
Effective Date have been and are being conducted in material compliance with
experimental protocols, procedures and controls pursuant to generally accepted
professional scientific standards, and applicable local, state and federal Laws,
rules, and regulations, including applicable requirements of GLP and GCP, as
applicable.  vTv has not received any written notices from the FDA or any other
Regulatory Authority requiring the termination, suspension or material
modification of any clinical trials that have been or are currently being
conducted by vTv.  Neither vTv nor, to the knowledge of vTv, any of its
directors, officers, employees, agents or subcontractors has been convicted of
any crime or engaged in any conduct that has resulted in, or would reasonably be
expected to result, in debarment by the FDA under 21 U.S.C. § 335a or any
similar state or foreign Law.

(i)To the knowledge of vTv, vTv has disclosed or made available to Newsoara all
material information in its possession and Control relating to the Compound and

– 34 –

--------------------------------------------------------------------------------

 

the Product, and the Development, Manufacture, use and Commercialization of the
Compound and the Product as conducted prior to the Effective Date, including by
providing or making available complete and correct copies of the following: (a)
adverse event reports; (b) clinical study reports and material study data; and
(c) FDA inspection reports, notices of adverse findings, warning letters,
Regulatory Approval filings and other material regulatory documentation.

(j)To the knowledge of vTv, any material safety issue relating to the Compound
or the Product has been disclosed to Newsoara.

9.2Newsoara’s Representations.  Newsoara hereby represents and warrants as of
the Effective Date as follows:

(a)Newsoara has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.  The execution, delivery and
performance of this Agreement has been duly and validly authorized and approved
by all necessary corporate action on the part of Newsoara.  Newsoara has taken
all other action required by Law, its certificate of incorporation or by-laws or
any agreement to which it is a party or by which it or its assets are bound to
authorize such execution, delivery and (subject to obtaining all necessary
governmental approvals with respect to the Development and Commercialization of
Compounds and Products) performance.  Assuming due authorization, execution and
delivery on the part of vTv, this Agreement constitutes a legal, valid and
binding obligation of Newsoara, enforceable against Newsoara in accordance with
its terms.

(b)The execution and delivery of this Agreement by Newsoara and the performance
by Newsoara contemplated hereunder will not violate (subject to obtaining all
necessary governmental approvals with respect to the continued Development and
Commercialization of Compounds and Products) any Law of any Region in the
Territory or, to Newsoara’s knowledge, any Law of any other Governmental
Authority in the Territory.

(c)There is no action, claim, demand, suit, proceeding, arbitration, grievance,
citation, summons, subpoena, inquiry or investigation of any nature, civil,
criminal, regulatory or otherwise, in law or in equity, pending or, to the
knowledge of Newsoara, threatened against Newsoara in connection with or
relating to the transactions contemplated by this Agreement.

(d)Neither the execution and delivery of this Agreement nor the performance
hereof by Newsoara requires Newsoara to obtain any permit, authorization or
consent from any Governmental Authority (subject to obtaining all necessary
governmental approvals with respect to the continued Development and
Commercialization of Compounds and Products) or from any other Person, and such
execution, delivery and performance by Newsoara will not result in the breach of
or give rise to any termination of, rescission, renegotiation or acceleration
under or trigger any other rights under any agreement or contract to which
Newsoara may be a party that relates to the Products, Newsoara Patent Rights or
Newsoara Know-How.

(e)Neither Newsoara nor, to the knowledge of Newsoara, any of its directors,
officers, employees, agents or subcontractors has been convicted of any crime or
engaged in any

– 35 –

--------------------------------------------------------------------------------

 

conduct that has resulted in, or would reasonably be expected to result, in
debarment by the FDA under 21 U.S.C. § 335a or any similar state or foreign Law.

9.3vTv Covenants.  vTv covenants and agrees during the Term that, subject to
Newsoara’s, its Affiliates’ and Sublicensees’ performance of their obligations
under this Agreement to the extent it affects vTv’s performance of its
obligations under this Agreement:

(a)vTv shall not grant to any Third Party any rights that would be inconsistent
with Newsoara’s rights hereunder.

(b)Subject to Section 12.8, vTv shall not assign, transfer, convey or otherwise
encumber its right, title and interest in the vTv Intellectual Property in a
manner that conflicts with any rights granted to Newsoara hereunder.

9.4Newsoara Covenants.  Newsoara will:

(a)comply, and will cause its Affiliates and Sublicensees to comply, with all
applicable Laws and all applicable cGMP, GCP, GLP and GSP (or similar standards)
in their conduct of the Development, Manufacturing, and Commercialization
activities under this Agreement; and

(b)ensure that its Affiliates and Sublicensees do not transfer or divert the
Compound or Product to an entity other than Newsoara, or an entity approved by
Newsoara, in each case in a manner that would cause the sale of such Compound or
Product in the chain of distribution (from Newsoara or its Affiliates or
Sublicensees to the end user) to be excluded (except as an exception provided in
the Net Sales definition) in the calculation of Net Sales, provided that for
each unit of the Compound and/or Product, the inclusion of such sales in the
calculation of Net Sales shall occur only once.

Upon reasonable notification, but no more than annually (provided that the
foregoing frequency limit shall not apply if vTv has cause), vTv will have the
right to conduct audits of Newsoara, and Newsoara will procure such right for
vTv to audit Newsoara’ s Affiliates and Sublicensees (either directly or through
Newsoara and its designee), to ensure (y) compliance with applicable cGMP, GCP,
GLP, and GSP standards, including on-site evaluations (to the extent permitting
such evaluations is under the control of the audited Party), and (z) compliance
with Section 9.1(b).

9.5Language.  The Parties agree that all communications, interactions,
reporting, documentation, and dispute resolution to be conducted pursuant to
this Agreement shall be in English.  The Parties agree that Newsoara shall have
the obligation at its expense to translate any Regulatory Approval in Chinese
into English.

9.6No Warranty.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION AND EXTENDS NO WARRANTY OF ANY KIND,
EITHER EXPRESS OR IMPLIED.  IN PARTICULAR, BUT WITHOUT LIMITATION, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, vTv MAKES NO

– 36 –

--------------------------------------------------------------------------------

 

REPRESENTATION AND EXTENDS NO WARRANTY CONCERNING WHETHER ANY vTv COMPOUNDS ARE
FIT FOR ANY PARTICULAR PURPOSE OR SAFE FOR HUMAN CONSUMPTION.

ARTICLE X
INDEMNIFICATION

10.1Indemnification in Favor of vTv.  Newsoara shall indemnify, defend and hold
harmless the vTv Parties (as hereinafter defined) from and against any and all
Losses incurred, suffered or sustained by any of the vTv Parties or to which any
of the vTv Parties becomes subject as a result of any Third Party claim, action,
suit, proceeding, liability or obligation (collectively, “Third Party Claims”)
arising out of, relating to or resulting from:

(a)any misrepresentation or breach of any representation, warranty, covenant or
agreement made by Newsoara in this Agreement; or

(b)the Development or Commercialization of Compounds or Products by Newsoara,
its Affiliates or Sublicensees, including all Third Party Claims involving death
or bodily injury caused or allegedly caused by the use of such a Compound or
Product, and even if such a Compound or Product is altered for use for a purpose
not intended (any and all such Losses “Product Liability”); or

(c)subject to Sections 6.5(d) and 7.5, any actual or alleged infringement of any
trademark, Patent Right or other intellectual property right, or
misappropriation of any trade secret, of any Third Party as a result of the
Development or Commercialization of Compounds or Products by Newsoara or its
Related Party inside the Territory; or

(d)the gross negligence or willful misconduct of any of the Newsoara Parties (as
hereinafter defined) in connection with Newsoara’s performance of this
Agreement.

For purposes of this ARTICLE X, “vTv Parties” means vTv, its Affiliates and
their respective licensors, agents, directors, officers, shareholders,
licensees, sublicensees and employees; provided that, if the vTv Party seeking
indemnification under this ARTICLE X is a shareholder, then the foregoing
indemnification obligation shall be limited to Losses to the extent arising from
Third Party Claims based on the circumstances described in clauses (a)-(e) above
(as applicable) and defenses thereof based on the circumstances described in
clauses (a)-(e) above (as applicable), and shall not include Losses to the
extent arising from any claim or defense relating to such vTv Party’s status as
a shareholder.

The indemnification obligations set forth in this Section 10.1 shall not apply
to the extent that any Loss is the result of (i) a breach of this Agreement by
vTv or (ii) the gross negligence or willful misconduct of such vTv Party.

10.2Indemnification in Favor of Newsoara.  vTv shall indemnify, defend and hold
harmless the Newsoara Parties from and against any and all Losses incurred,
suffered or sustained by any of the Newsoara Parties or to which any of the
Newsoara

– 37 –

--------------------------------------------------------------------------------

 

Parties becomes subject as a result of any Third Party Claim arising out of,
relating to or resulting from:

(a)any misrepresentation or breach of any representation, warranty, covenant or
agreement made by vTv in this Agreement; or

(b)the Development or Commercialization of Compounds or Products by vTv, its
Affiliates or Sublicensees, including all Third Party Claims involving Product
Liability; or

(c)any actual or alleged infringement of any trademark, Patent Right or other
intellectual property right, or misappropriation of any trade secret, of any
Third Party as a result of the Development or Commercialization of Products
containing HPP737 outside the Territory; or

(d)the gross negligence or willful misconduct of any of the vTv Parties in
connection with vTv’s performance of this Agreement.

For purposes of this ARTICLE X, “Newsoara Parties” means Newsoara, its
Affiliates and their respective agents, directors, officers, shareholders,
licensees, sublicensees and employees provided that, if the Newsoara Party
seeking indemnification under this ARTICLE X is a shareholder, then the
foregoing indemnification obligation shall be limited to Losses to the extent
arising from Third Party Claims based on the circumstances described in clauses
(a)-(c) above (as applicable) and defenses thereof based on the circumstances
described in clauses (a)-(c) above (as applicable), and shall not include Losses
to the extent arising from any claim or defense relating to such Newsoara
Party’s status as a shareholder.

The indemnification obligations set forth in this Section 10.2 shall not apply
to the extent that any Loss is the result of (i) a breach of this Agreement by
Newsoara, or (ii) the gross negligence or willful misconduct of such Newsoara
Party.

10.3General Indemnification Procedures.  Subject to Section 7.3(b) above:

(a)A Person seeking indemnification pursuant to this ARTICLE X (an “Indemnified
Party”) shall give prompt notice to the Party from whom such indemnification is
sought (the “Indemnifying Party”) of the commencement or assertion of any Third
Party Claim (which in no event includes any claim by any Newsoara Party or any
vTv Party) in respect of which indemnity may be sought hereunder, shall give the
Indemnifying Party such information with respect to any indemnified matter as
the Indemnifying Party may reasonably request, and shall not make any admission
concerning any Third Party Claim, unless such admission is required by
applicable Law or legal process, including in response to questions presented in
depositions or interrogatories.  Any admission made by the Indemnified Party or
the failure to give such notice shall relieve the Indemnifying Party of any
liability hereunder only to the extent that the ability of the Indemnifying
Party to defend such Third Party Claim is prejudiced thereby (and no admission
required by applicable Law or legal process shall be deemed to result in
prejudice).  The Indemnifying Party shall assume and conduct the defense of such
Third Party Claim, with counsel selected by the Indemnifying Party and
reasonably acceptable to the Indemnified Party.  Subject to the initial and
continuing satisfaction of the terms and conditions

– 38 –

--------------------------------------------------------------------------------

 

of this ARTICLE X, the Indemnifying Party shall have full control of such Third
Party Claim, including settlement negotiations and any legal proceedings.  If
the Indemnifying Party does not assume the defense of such Third Party Claim in
accordance with this Section 10.3, the Indemnified Party may defend the Third
Party Claim.  If both Parties are Indemnifying Parties with respect to the same
Third Party Claim, the Parties shall determine by mutual agreement, within
twenty (20) days following their receipt of notice of commencement or assertion
of such Third Party Claim (or such lesser period of time as may be required to
respond properly to such claim), which Party shall assume the lead role in the
defense thereof.  Should the Indemnifying Parties be unable to mutually agree on
which of them shall assume the lead role in the defense of such Third Party
Claim, both Indemnifying Parties shall be entitled to participate in such
defense through counsel of their respective choosing.

(b)Any Indemnified Party or Indemnifying Party not managing the defense of a
Third Party Claim shall have the right to participate in (but not control), at
its own expense (subject to the immediately succeeding sentence), the
defense.  The Indemnifying Party managing the defense shall not be liable for
any litigation cost or expense incurred, without its consent, by the Indemnified
Party where the action or proceeding is under the control of such Indemnifying
Party; provided, however, that if the Indemnifying Party managing the defense
fails to take reasonable steps necessary to defend such Third Party Claim, the
Indemnified Party may assume its own defense, and the Indemnifying Party
managing the defense will be liable for all reasonable costs or expenses paid or
incurred in connection therewith.

(c)The Indemnifying Party shall not consent to a settlement of, or the entry of
any judgment against an Indemnified Party arising from any such Third Party
Claim to the extent such Third Party Claim involves equitable or other
non-monetary relief from the Indemnified Party.  No Party shall, without the
prior written consent of the other Party or the Indemnified Party, enter into
any compromise or settlement that commits the other Party or the Indemnified
Party to take, or to forbear to take, any action.

(d)The Parties shall cooperate in the defense or prosecution of any Third Party
Claim and shall furnish such records, information and testimony, and attend such
conferences, discovery proceedings, hearings, trials and appeals, as may be
reasonably requested in connection therewith; provided, however, that the
Indemnifying Party shall reimburse the Indemnified Party for any out-of-pocket
expenses actually and reasonably incurred in connection with any such
cooperation.

(e)Any indemnification hereunder shall be made net of any insurance proceeds
actually recovered by the Indemnified Party from unaffiliated Third Parties;
provided, however, that if, following the payment to the Indemnified Party of
any amount under this ARTICLE X, such Indemnified Party recovers any such
insurance proceeds in respect of the claim for which such indemnification
payment was made, the Indemnified Party shall promptly pay an amount equal to
the amount of such proceeds (but not exceeding the amount of such net
indemnification payment) to the Indemnifying Party.

(f)The Parties agree and acknowledge that the provisions of this ARTICLE X
represent the Indemnified Party’s exclusive recourse with respect to any Losses
for which indemnification is provided to the Indemnified Party under this
ARTICLE X.

– 39 –

--------------------------------------------------------------------------------

 

10.4Insurance.  During the Term and thereafter for so long as a Third Party
Claim may be brought for which Newsoara must indemnify vTv pursuant to Section
10.1, Newsoara shall obtain or maintain, at its sole cost and expense, product
liability insurance in amounts that are reasonable and customary in the
pharmaceutical industry.  Such product liability insurance shall insure against
all liability, including product liability and property damage arising out of
the Development, use or Commercialization of Compounds and Products in the
Territory. Without limiting the generality of the foregoing, Newsoara shall
maintain comprehensive general liability insurance, including product liability
insurance, to cover its activities and, unless its Affiliates and Sublicensees
maintain comparable coverage, the activities of its Affiliates and Sublicensees,
with respect to Compounds and Products.  Newsoara shall provide satisfactory
evidence of adequate insurance coverage to vTv upon the request of vTv prior to
the Effective Date and, upon the written request of vTv, concurrent with any
renewal or replacement of such coverage.  

ARTICLE XI
TERM AND TERMINATION

11.1Term.  The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless earlier terminated as provided in this ARTICLE XI,
shall continue in full force and effect, on a Region-by-Region and
Product-by-Product basis until there is no remaining royalty obligation in such
Region with respect to such Product, at which time (unless earlier terminated)
this Agreement shall expire with respect to such Product in such Region and
Newsoara shall have a fully paid-up license under the vTv Intellectual Property
and vTv’s interest in the Joint Intellectual Property with respect to such
Product in such Region.  This Agreement shall terminate in its entirety on the
date this Agreement has expired with respect to all Products in all Regions in
the Territory.

11.2Termination for Convenience.  Newsoara shall have the right upon [***] days
prior written notice to vTv to terminate this Agreement in its entirety for any
reason.

11.3Termination for Cause.  In the event of a material breach of this Agreement
by a Party, the other Party may give the Party in default notice requiring it to
cure such default, which notice shall specify the nature of the breach.  If such
material breach is not cured within [***] days after receipt of such notice (or
within [***] days in the case of a payment breach), the notifying Party shall be
entitled (without prejudice to any of its other rights conferred on it by this
Agreement or under applicable Law) to terminate this Agreement by giving written
notice to the defaulting Party.  The right of either Party to terminate this
Agreement as set forth in this Section 11.3 shall not be affected in any way by
its waiver of, or failure to take action with respect to, any previous
default.  If a material breach pertains only to facts relating to one or more
Regions and does not involve a breach of any payment obligation hereunder then,
pursuant to this Section 11.3, the notifying Party shall have a right to
terminate this Agreement only with respect to such Regions.

– 40 –

--------------------------------------------------------------------------------

 

11.4Termination for Insolvency.  This Agreement may be terminated by a Party
upon written notice to the other Party if (a) the other Party shall make an
assignment for the benefit of its creditors, file a petition in bankruptcy,
petition or apply to any tribunal for the appointment of a custodian, receiver
or trustee for it or a substantial part of its assets, or shall commence any
proceeding under any bankruptcy, reorganization, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, whether now or
hereafter in effect; or (b) if there shall have been filed against the other
Party any such bona fide petition or application, or any such proceeding shall
have been commenced against it, in which an order for relief is entered or that
remains undismissed or unstayed for a period of ninety (90) days or more; or (c)
if the other Party by any act or omission shall indicate its consent to,
approval of or acquiescence in any such petition, application or proceeding or
order for relief or the appointment of a custodian, receiver or trustee for it
or any substantial part of its assets, or shall suffer any such custodianship,
receivership or trusteeship to continue undischarged or unstayed for a period of
ninety (90) days or more; or (d) anything analogous to any of the foregoing
occurs in any applicable jurisdiction.  Termination shall be effective upon the
date specified in such notice.  

11.5Consequences of Termination.  If this Agreement is terminated by Newsoara
under Section 11.2, by either Party under Section 11.3 or 11.4, then, for all
Products and Regions to which such termination applies, the licenses granted to
Newsoara in Section 2.1 shall terminate and Newsoara shall grant, and shall
cause any applicable Affiliate or Sublicensee to grant, vTv any combination of
the following elected by vTv:

(a)Regulatory Matters.  Ownership of all Regulatory Filings and Regulatory
Approvals relating to Compounds and Products, including related correspondence
with Regulatory Authorities, and provide copies thereof; to the extent that
transfer of the ownership of any Regulatory Filings or Regulatory Approvals
relating to Compounds and Products is not feasible under the applicable Laws in
the Territory, Newsoara shall assist vTv in including vTv’s name on relevant
Regulatory Filings and Regulatory Approvals or withdraw or cancel such
Regulatory Filings or Regulatory Approvals, and shall cause any applicable
Affiliate or Sublicensee to assist vTv in including vTv’s name on relevant
Regulatory Filings and Regulatory Approvals or withdraw or cancel such
Regulatory Filings or Regulatory Approvals, in each instance, at vTv’s option;

(b)Pre-clinical and Clinical Matters. To the extent feasible under applicable
Laws, ownership and possession of all pre-clinical and clinical data, including
pharmacology and biology data, using the items listed in Schedule 11.5(b) as a
guide, in Newsoara’s or its applicable Affiliates’ or Sublicensees’ Control
exclusively relating to Compounds and Products, and reasonable access to and
right to use (only for purposes of the Development and Commercialization of
Compounds and Products) any such other data that relates non-exclusively to
Compounds and Products;

(c)Manufacturing Matters.  At vTv’s option, to be exercised no later than the
later of (x) thirty (30) days after the effective date of termination or (y)
thirty (30) days after vTv’s receipt of the applicable Manufacturing agreements,

– 41 –

--------------------------------------------------------------------------------

 

(i)use of Commercially Reasonable Efforts by Newsoara and use Commercially
Reasonable Efforts to cause its Affiliates and Sublicensees to effect the
assignment of each Manufacturing agreement specific and exclusive to Compounds
or Products to vTv, if such agreement is then in effect and such assignment is
permitted under such agreement or by the applicable Third Party; provided that
Newsoara and its applicable Affiliates and Sublicensees shall be released to the
extent the applicable Third Party will permit from any obligation arising out of
such agreement following such assignment and vTv shall execute such
documentation reasonably satisfactory to Newsoara to effectuate such agreement;
provided further that, if any such agreement is specific but not exclusive to
Compounds or Products, or is not assigned to vTv for any reason, Newsoara and
its Affiliates and Sublicensees shall use Commercially Reasonable Efforts to
provide vTv with the benefits of such agreement to the extent it relates to
Compounds or Products;

(ii)for a period of up to [***] months following the effective date of
termination, (A) cooperation with vTv in reasonable respects to transfer
Manufacturing documents and materials that are used (at the time of the
termination) by Newsoara or its Affiliates or Sublicensees exclusively in the
Manufacture of Compounds and Products to the extent such Manufacturing documents
and materials are not obtained by vTv pursuant to the assignment of agreements
pursuant to paragraph (i) above, and (B) to provide vTv with reasonable access
to and right to use such Manufacturing documents and materials to the extent
they relate to, but are not used exclusively in, the Manufacture of Compounds
and Products;

(iii)for a period of up to [***] months following the effective date of
termination, (A) cooperation with vTv in reasonable respects to transfer
Manufacturing technologies that are used (at the time of the termination) and
Controlled by Newsoara or its Affiliates or Sublicensees exclusively in the
Manufacture of Compounds and Products, and (B) to provide vTv with reasonable
access to and right to use such Manufacturing technologies to the extent they
relate to, but are not used exclusively in, the Manufacture of Compounds and
Products; provided that vTv shall reimburse Newsoara for Newsoara’s reasonable
out-of-pocket expenses to provide such requested assistance, to the extent such
Manufacturing technologies are not obtained by vTv pursuant to the assignment of
agreements pursuant to paragraph (i) above; and

(iv)sale of Newsoara’s then-existing inventory of Compounds and Products to vTv,
at Newsoara’s or its applicable Affiliates’ (a) cost of Manufacture and (b) the
price at which Newsoara purchases such Product from its Third Party
manufacturer, in each case (a) and (b) plus [***] thereof, but only if the
following conditions have been met: (A) such Compounds and Products meets the
applicable release specifications; and (B) Newsoara does not reasonably believe
the continued use of such Compounds and Products causes safety concerns.

(d)License Grant.  At vTv’s option, to be exercised no later than thirty (30)
days after the effective date of termination, Newsoara shall grant to vTv an
exclusive, fully paid up, non-royalty-bearing, irrevocable, perpetual license to
vTv, with the right to sublicense, under the Newsoara Patent Rights, Newsoara
Know-How and Newsoara’s interest in the Joint Intellectual Property solely to
make, have made, use, sell, offer for sale and import Compounds and Products in
the Field that were Developed or Commercialized prior to the effective date of
termination; provided that, with respect to any Newsoara Patent Rights or
Newsoara Know-How

– 42 –

--------------------------------------------------------------------------------

 

that Newsoara acquired from a Third Party (by license or otherwise), Newsoara
shall only be required to grant to vTv a license to such Newsoara Patent Rights
or Newsoara Know-How to the extent permitted under its agreement with such Third
Party, and vTv shall pay Newsoara or such Third Party, as determined by
Newsoara, any payment due to such Third Party relating to the Compounds and
Products; provided further that vTv shall execute such documentation reasonably
satisfactory to Newsoara to effectuate such agreement; and vTv shall have the
same enforcement rights with respect to any Newsoara Patent Rights that
exclusively Cover Products that are licensed to vTv pursuant to this Section
11.5(d) as Newsoara has with respect to Infringement Claims pursuant to Section
7.3, provided that any enforcement of Newsoara Patent Rights or Joint Patent
Rights that Cover subject matter other than such Products shall be performed by
vTv with the consultation and prior agreement of Newsoara.

(e)Assignment of Trademarks.  Assign to vTv all of Newsoara’s right, title and
interest in any trademark used solely in connection with the Products, along
with all associated goodwill.

11.6Additional Consequences of Termination.  

(a)If this Agreement is terminated by Newsoara under Section 11.3 based on an
uncured material breach by vTv or a Third Party Licensee, vTv shall pay to
Newsoara the greater of: (a) the damages arising from the uncured material
breach; or (b) a royalty equal to [***] of the royalty rate (as set forth in
Section 6.5(a)) of net sales (with the same meaning as “Net Sales,” mutatis
mutandis) of the unauthorized Product sold in the Territory, and the provisions
of Sections 6.5 through 6.11 and the defined terms therein shall apply, mutatis
mutandis, with the references to “vTv” and “Newsoara” switched.

(b)If this Agreement is acquired by a Third Party from vTv, whether by way of
merger, acquisition, acquisition of all or substantially all of vTv’s business
or assets relating to the subject matter of this Agreement or assignment hereof
by vTv to such Third Party, and after such transfer this Agreement is terminated
by Newsoara under Section 11.3 based on the Third Party’s uncured material
breach, such Third Party acquirer shall pay to Newsoara: (i) the greater of (a)
the damages arising from the uncured material breach; or (b) a royalty equal to
[***] of the royalty rate (as set forth in Section 6.5(a)) of net sales (with
the same meaning as “Net Sales,” mutatis mutandis) of the unauthorized Product
sold in the Territory, and the provisions of Sections 6.5 through 6.11 and the
defined terms therein shall apply, mutatis mutandis, with the references to
“vTv” and “Newsoara” switched; and (ii) [***] of all upfront fees and milestone
payments under Sections 6.1 and 6.3 that have been paid by Newsoara.

11.7Effect of Termination; Accrued Rights and Obligations.  Termination of this
Agreement for any reason shall not release either Party from any liability that,
at the time of such termination, has already accrued or that is attributable to
a period prior to such termination (including payment obligations accrued prior
to the effective date of termination pursuant to ARTICLE VI) nor preclude either
Party from pursuing any right or remedy it may have hereunder or at Law or in
equity with respect to any breach of this Agreement.  Notwithstanding the
foregoing, the Parties agree that no milestone payment under Section 6.3 or 6.4
shall be due if the milestone event or sales threshold, as applicable, is not
achieved or met prior to the date a notice of termination under this

– 43 –

--------------------------------------------------------------------------------

 

ARTICLE XI is provided by the terminating Party.  It is understood and agreed
that monetary damages may not be a sufficient remedy for any breach of this
Agreement and that the non-breaching Party may be entitled to seek injunctive
relief as a remedy for any such breach.  

11.8Survival.  The rights and obligations set forth in this Agreement shall
extend beyond the Term or termination of this Agreement only to the extent
expressly provided for in this Agreement or to the extent required to give
effect to a termination of this Agreement or the consequences of a termination
of this Agreement as expressly provided for in this Agreement.  Without limiting
the generality of the foregoing, it is agreed that the provisions of ARTICLE I,
Sections 2.2, 2.3, 6.6, 6.7, 6.8, 6.9, 6.10, 6.11, 8.1, 8.2, ARTICLE X, and
Sections 11.5, 11.6, 11.7, 11.8, 12.1, 12.2, 12.3, 12.4, 12.8, 12.10, 12.11,
12.12, 12.13 and 12.15 shall survive expiration or termination of this Agreement
for any reason.

ARTICLE XII
MISCELLANEOUS

12.1Governing Law; Jurisdiction.  This Agreement shall be governed by and
interpreted in accordance with the internal laws of the State of New York,
without regard to its conflicts of laws rules.  Subject to Section 12.2, each
Party shall have the right to institute judicial proceedings against the other
Party or anyone acting by, through or under such other Party, in any court of
competent jurisdiction, in order to enforce the instituting Party’s rights
hereunder through reformation of contract, specific performance, injunction or
similar equitable relief.

12.2Dispute Resolution; Arbitration.

(a)Dispute Resolution.  In the event of a dispute arising out of or relating to
this Agreement, either Party shall provide written notice of the dispute to the
other, in which event the dispute shall be referred to the Senior Executives of
each Party, for attempted resolution by good faith negotiations within twenty
(20) days after such notice is received.  In the event the Senior Executives do
not resolve such dispute within the allotted twenty (20) days, either Party may,
after the expiration of the twenty (20) day period, seek to resolve the dispute
through arbitration in accordance with Section 12.2(b).  

(b)Arbitration.

(i)Claims.  Any claim, dispute, or controversy of whatever nature arising
between the Parties out of or relating to this Agreement that is not resolved
under Section 12.2(a) within the required twenty (20) day time period, including
any action or claim based on tort, contract, or statute (including any claims of
breach or violation of statutory or common law protections from discrimination,
harassment and hostile working environment), or concerning the interpretation,
effect, termination, validity, performance or breach of this Agreement
(“Claim”), shall be resolved by final and binding arbitration before a panel of
three (3) experts with relevant industry experience (the “Arbitrators”).  Each
of vTv and Newsoara shall promptly select one Arbitrator each, which selections
shall in no event be made later than thirty (30) days after the

– 44 –

--------------------------------------------------------------------------------

 

notice of initiation of arbitration.  The third Arbitrator shall be chosen
promptly by mutual agreement of the Arbitrator chosen by vTv and the Arbitrator
chosen by Newsoara, but in no event later than thirty (30) days after the date
that the last of such Arbitrators was appointed.  The arbitration shall be
administered by the Hong Kong International Arbitration Centre (“HKIAC”) in
accordance with its then current Commercial Rules of HKIAC including the
Procedures for Large, Complex Commercial Disputes (including the Optional Rules
for Emergency Measures of Protection).  The arbitration shall be held in Hong
Kong and the Parties shall use Commercially Reasonable Efforts to expedite the
arbitration if requested by either Party.

(ii)Arbitrators’ Award.  The Arbitrators shall, within fifteen (15) days after
the conclusion of the arbitration hearing, issue a written award and statement
of decision describing the essential findings and conclusions on which the award
is based, including the calculation of any damages awarded.  The decision or
award rendered by the Arbitrators shall be final and non-appealable, and
judgment may be entered upon it in accordance with applicable Law in the State
of New York or any other court of competent jurisdiction.  The Arbitrators shall
be authorized to award compensatory damages, but shall not be authorized to
reform, modify or materially change this Agreement or any other agreements
contemplated hereunder.

(iii)Costs.  Each Party shall bear its own counsel fees, costs, and
disbursements arising out of the arbitration and the costs of the Arbitrator
selected by it, and shall pay an equal share of the fees and costs of the third
Arbitrator and all other general fees related to the arbitration; provided,
however, the Arbitrators shall be authorized to determine whether a Party is the
prevailing Party, and if so, to award to that prevailing Party reimbursement for
its reasonable counsel fees, costs and disbursements (including expert witness
fees and expenses, photocopy charges, or travel expenses), or the fees and costs
of HKIAC and the Arbitrators.

(iv)Compliance with this Agreement.  Unless the Parties otherwise agree in
writing, during the period of time that any arbitration proceeding is pending
under this Agreement, the Parties shall continue to comply with all those terms
and provisions of this Agreement that are not the subject of the pending
arbitration proceeding.

(v)Injunctive or Other Equity Relief.  Nothing contained in this Agreement shall
deny any Party the right to seek injunctive or other equitable relief from a
court of competent jurisdiction in the context of a bona fide emergency or
prospective irreparable harm, and such an action may be filed and maintained
notwithstanding any ongoing arbitration proceeding.

12.3Waiver.  Waiver by a Party of a breach hereunder by the other Party shall
not be construed as a waiver of any succeeding breach of the same or any other
provision.  No delay or omission by a Party to exercise or avail itself of any
right, power or privilege that it has or may have hereunder shall operate as a
waiver of any right, power or privilege by such Party.  No waiver shall be
effective unless made in writing with specific reference to the relevant
provision(s) of this Agreement and signed by a duly authorized representative of
the Party granting the waiver.

– 45 –

--------------------------------------------------------------------------------

 

12.4Notices.  All notices, instructions and other communications hereunder or in
connection herewith shall be in writing, shall be sent to the address specified
in this Section 12.4 and shall be: (a) delivered personally; (b) sent by
registered or certified mail, return receipt requested, postage prepaid; (c)
sent via a reputable nationwide overnight courier service; or (d) sent by
electronic mail or facsimile transmission.  Any such notice, instruction or
communication shall be deemed to have been delivered upon receipt if delivered
by hand, three (3) Business Days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, one (1) Business Day after it
is sent via a reputable nationwide overnight courier service, or when
transmitted with electronic confirmation of receipt, if transmitted by
electronic mail or facsimile (if such transmission is on a Business Day;
otherwise, on the next Business Day following such transmission).

Notices to Newsoara shall be addressed to:

Newsoara Biopharma Co., Ltd.,

Room 302-22, Building No. 1, 800 Na Xian Road

Shanghai Free Trade Zone, China

ATTN:  Benny Li

 

Notices to vTv shall be addressed to:

vTv Therapeutics LLC

4170 Mendenhall Oaks Pkwy

High Point, NC 27265

ATTN:  Law Department

 

Either Party may change its address by giving notice to the other Party in the
manner provided above.

12.5Entire Agreement.  This Agreement (including Schedules) contains the
complete understanding of the Parties with respect to the Development and
Commercialization of Compounds and Products and supersedes all prior
understandings and writings between the Parties relating to such subject
matter.  In particular, and without limitation, it supersedes and replaces the
Confidentiality Agreement and any and all term sheets relating to the
transactions contemplated by this Agreement and exchanged between the Parties
prior to the Effective Date.

12.6Severability.  If any provision of this Agreement is held unenforceable by a
court or tribunal of competent jurisdiction because it is invalid or conflicts
with any Law of any relevant jurisdiction, the validity of the remaining
provisions shall not be affected. In such event, the Parties shall negotiate a
substitute provision that, to the extent possible, accomplishes the original
business purpose.

12.7Registration, Filing and Disclosure of the Agreement.  To the extent a Party
(a) determines in good faith that it is required by applicable Law to publicly
file,

– 46 –

--------------------------------------------------------------------------------

 

register or notify this Agreement with a Governmental Authority, including
public filings pursuant to securities Laws or (b) desires to disclose the terms
of this Agreement to investors and sublicensees, and to potential investors and
sublicensees, in each case, pursuant to obligations of confidentiality no less
stringent than set forth in this Agreement, in connection with such Party’s
activities hereunder and in connection with such Party’s financing activities,
in each case of clause (a) and (b) above, it shall either (i) provide only a
redacted form of this Agreement that excludes financial and diligence terms and
the requirements for termination for convenience set forth in Section 11.2 (the
“Standard Redaction”), or (ii) provide a proposed redacted draft of the
Agreement with less redaction than the Standard Redaction to the other Party
with a reasonable amount of time prior to filing or disclosure for the other
Party to approve such draft, such approval not to be unreasonably withheld, and,
for clarity, shall not be required to provide the other Party the name of any
Third Party receiving disclosure or the purpose of such disclosure; provided
that such other Party may propose reasonable changes to such proposed
redactions.  With respect to (ii), the Party making such filing, registration,
notification or disclosure shall incorporate any proposed changes timely and
reasonably requested by the other Party, absent a substantial reason to the
contrary, and shall use Commercially Reasonable Efforts to seek confidential
treatment for any terms that the other Party timely requests be kept
confidential, to the extent such confidential treatment is applicable and
reasonably available consistent with applicable Law.  Each Party shall be
responsible for its own legal and other external costs in connection with any
such filing, registration or notification.

12.8Assignment.  Neither this Agreement nor any right or obligation hereunder
may be assigned or otherwise transferred by either Party without the consent of
the other Party, not to be unreasonably withheld; provided, however, that either
Party may, without such consent, assign this Agreement, in whole or in part: (a)
to any of its respective Affiliates, provided that such Affiliate has
acknowledged and confirmed in writing that effective as of such assignment, such
Affiliate shall be bound by this Agreement to the identical extent applicable to
the assigning Party and the assigning Party remains primarily liable for the
Affiliate’s performance of its obligations hereunder; or (b) to any successor in
interest by way of merger, acquisition or sale of all or substantially all of
its business or assets relating to the subject matter of this Agreement,
provided that such successor agrees in writing to be bound by the terms of this
Agreement to the identical extent applicable to the assigning Party.  Any
purported assignment in violation of this Section 12.8 shall be void.  Any
permitted assignee shall assume all obligations of its assignor under this
Agreement.

12.9Counterparts; Exchange by Facsimile.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original and that
together shall constitute one and the same instrument.  Such counterparts may be
exchanged by facsimile or PDF (provided that each executed counterpart is
transmitted in one complete transmission or electronic mail message).  Where
there is an exchange of executed counterparts by facsimile or PDF, each Party
shall be bound by the Agreement notwithstanding that original copies of the
Agreement may not be exchanged immediately.  The Parties shall cooperate after
execution of the Agreement and

– 47 –

--------------------------------------------------------------------------------

 

exchange by facsimile or PDF to ensure that each Party obtains an original
executed copy of this Agreement with reasonable promptness.

12.10Force Majeure.  No Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and no Party shall be deemed
in breach of its obligations, if such failure or delay is due to a natural
disaster, explosion, fire, flood, tornadoes, thunderstorms, earthquake, war,
terrorism, riots, embargo, losses or shortages of power, labor stoppage,
substance or material shortages, damage to or loss of product in transit not due
to a failure by such Party or its Affiliates to exercise reasonable care, events
caused by reason of Laws of any Governmental Authority, events caused by acts or
omissions of a Third Party not induced or solicited by such Party or its
Affiliates, or any other cause reasonably beyond the control of such Party or
its Affiliates; provided that such Party uses Commercially Reasonable Efforts to
overcome the difficulties created by such force majeure event and to resume
performance of its obligations as soon as practicable.

12.11Third-Party Beneficiaries.  None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party other than a vTv Party
or a Newsoara Party, as applicable, that is an Indemnified Party under ARTICLE
X, and no Third Party shall obtain any right under any provision of this
Agreement or shall by reason of any such provision make any claim in respect of
any debt, liability or obligation (or otherwise) against either Party.

12.12Relationship of the Parties.  Each Party shall bear its own costs incurred
in the performance of its obligations hereunder without charge or expense to the
other, except as expressly provided in this Agreement.  Neither Party shall have
any responsibility for the hiring, termination or compensation of the other
Party’s employees or for any employee compensation or benefits of the other
Party’s employees.  No employee or representative of a Party shall have any
authority to bind or obligate the other Party for any sum or in any manner
whatsoever, or to create or impose any contractual or other liability on the
other Party without said other Party’s approval.  For all purposes, and
notwithstanding any other provision of this Agreement to the contrary, the legal
relationship under this Agreement of each Party to the other Party shall be that
of independent contractor.  Nothing in this Agreement shall be construed to
establish a relationship of partners or joint venturers between the Parties.

12.13Performance by Affiliates.  To the extent that this Agreement imposes
obligations on Affiliates of a Party, such Party agrees to cause its Affiliates
to perform such obligations.

12.14Compliance with Law. Each Party and its Affiliates shall conduct, and shall
use Commercially Reasonable Efforts to cause its Related Parties, contractors
and consultants to conduct, all of its activities contemplated under this
Agreement in accordance with all applicable Laws of the country in which such
activities are conducted, as well as the US Foreign Corrupt Practices Act, and
all export control and sanctions Law of the United States.  In addition, each
Party shall not, shall ensure that its Affiliates do not, and shall use
Commercially Reasonable Efforts to cause its Related

– 48 –

--------------------------------------------------------------------------------

 

Parties, contractors and consultants not to, take any action that would cause
the other Party to violate any applicable anti-corruption or sanctions Laws.

12.15No Consequential or Punitive Damages.  NEITHER PARTY WILL BE LIABLE FOR
INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES,
INCLUDING LOST PROFITS, ARISING FROM OR RELATING TO THIS AGREEMENT, REGARDLESS
OF ANY NOTICE OF SUCH DAMAGES.  NOTHING IN THIS SECTION 12.15 IS INTENDED TO
LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY
UNDER THIS AGREEMENT WITH RESPECT TO THIRD PARTY CLAIMS, OR WITH RESPECT TO THE
INFRINGEMENT OR MISAPPROPRIATION OF THE OTHER PARTY’S INTELLECTUAL PROPERTY
RIGHTS OR CONFIDENTIAL INFORMATION, OR THE WILLFUL MISCONDUCT, INTENTIONAL
BREACH OR FRAUD OF THE OTHER PARTY.

[Signature page follows]




– 49 –

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the Effective
Date.

Newsoara Biopharma Co., Ltd.

 

 

By:  

 

Name:  

 

Title:  

 

VTV THERAPEUTICS LLC

 

 

By:  

 

Name:  

 

Title:  

 

 

– 50 –

--------------------------------------------------------------------------------

Schedule 1.17

Development Plan

 

[***]

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.28

Structure of HPP737

 

 

[***]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1.68

vTv Patent Rights

[***]

Docket No.

Country

Application No.

Filing Date

Patent No.

Issue Date

Status

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule 4.2

Commercialization Plan

 

 

•

[***]

 

--------------------------------------------------------------------------------

 

Schedule 6.10

Invoice for Initial License Payment

[***]

 

 

--------------------------------------------------------------------------------

 

Schedule 8.4

Form of Press Release

 

 

 

--------------------------------------------------------------------------------

 

Schedule 11.5(b)

Transition of Pre-Clinical and Clinical Matters

[***]

 

 